--------------------------------------------------------------------------------

 
                                                                                        Exhibit
10.1





 
 

 




___________________________________________________


 
AGREEMENT AND PLAN OF MERGER


Dated as of June 8, 2006


among


SIGA TECHNOLOGIES, INC.,


SIGA ACQUISITION CORP.


AND


PHARMATHENE, INC.


___________________________________________________


 
 
 

 

--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS


 

ARTICLE I THE MERGER   1      
1.1
The Merger.
1
1.2
Effect of Merger.
2
1.3
Certificate of Incorporation and By-Laws.
2
1.4
Effective Time of Merger.
2
1.5
Surviving Corporation Directors and Officers.
2
1.6
Withholding Rights.
2
1.7
Taking of Necessary Action; Further Action.
3

 
ARTICLE II MERGER CONSIDERATION AND CONVERSION OF SHARES
3
     
2.1
Merger Sub Common Stock.
3
2.2
Merger Consideration.
3
2.3
SIGA Common Stock.
5

 
ARTICLE III DISSENTING SHARES; EXCHANGE OF CERTIFICATES
6
     
3.1
Dissenting Shares.
6
3.2
Exchange of Shares.
6
3.3
Dividends and Other Distributions.
7
3.4
Pharmathene Stock Transfer Ledger.
7
3.5
Termination of Exchange Agency.
8

 
ARTICLE IV CLOSING
8
     
4.1
Time and Place of Closing.
8
4.2
Certificate of Merger.
8

 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PHARMATHENE
9
     
5.1
Incorporation.
9
5.2
Authorization.
10
5.3
Conflicts.
10
5.4
Capitalization.
10
5.5
Subsidiaries.
11
5.6
Disputes and Litigation.
12
5.7
Financial Statements.
12
5.8
Absence of Undisclosed Liabilities.
13
5.9
Absence of Certain Changes.
14
5.10
Intellectual Property.
16
5.11
Taxes.
19
5.12
Title.
20
5.13
Real Estate and Leases.
20
5.14
Contractual and Other Obligations.
21
5.15
Compensation.
22
5.16
Employee Benefit Plans.
22

 
 
i
 
 

--------------------------------------------------------------------------------


 
 
5.17
Labor Relations.
25
5.18
Transactions with Affiliated Persons.
25
5.19
Insurance.
26
5.20
Licenses; Franchises; Rights.
26
5.21
Environmental Matters.
26
5.22
Food And Drug Administration Matters.
28
5.23
Brokers and Finders.
29
5.24
Absence of Certain Business Practices.
29
5.25
Restrictions on Business Activities.
30
5.26
Section 203 of GCL Not Applicable.
30
5.27
Books and Records.
30
5.28
Disclosure.
30

 
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SIGA AND MERGER SUB
31
     
6.2
Authorization.
31
6.3
Conflicts.
32
6.4
Capitalization.
32
6.5
Subsidiaries.
33
6.6
Disputes and Litigation.
34
6.7
Financial Statements and SEC Filings.
34
6.8
Absence of Undisclosed Liabilities.
36
6.9
Absence of Certain Changes.
36
6.10
Intellectual Property.
38
6.11
Taxes.
40
6.12
Title.
41
6.13
Real Estate and Leases.
41
6.14
Contractual and Other Obligations.
42
6.15
Compensation.
43
6.16
Employee Benefit Plans.
43
6.17
Labor Relations.
46
6.18
Transactions with Affiliated Persons.
46
6.19
Insurance.
46
6.20
Licenses; Franchises; Rights.
47
6.21
Environmental Matters.
47
6.22
Food And Drug Administration Matters.
48
6.23
Brokers and Finders.
49
6.24
Voting Agreement
49
6.25
Fairness Opinion
49
6.26
Section 203 of GCL Not Applicable.
49
6.27
Valid Issuance.
49
6.28
Absence of Certain Business Practices.
50
6.29
Restrictions on Business Activities.
50

 
ii
 
 

--------------------------------------------------------------------------------


 
 

6.30  Nasdaq.  50 
6.31
Books and Records.
50
6.32
Validity of Shares.
50

 
ARTICLE VII CERTAIN COVENANTS
51
     
7.1
SIGA Stockholders’ Meeting; Preparation of Proxy Statement.
51
7.2
SIGA Board of Directors.
52
7.3
SIGA Officers.
52
7.4
Preparation of Information Statement.
52
7.5
Governmental and Judicial Filings.
52
7.6
Access to Information.
53
7.7
Ordinary Course of Pharmathene.
53
7.8
Conduct of Pharmathene Business.
53
7.9
Ordinary Course of SIGA.
55
7.10
Conduct of SIGA Business.
56
7.11
Notification of Certain Matters.
58
7.12
SEC Filings.
58
7.13
Forbearance and Fiduciary Duties.
59
7.14
Additional Agreements.
61
7.15
PIPE.
61
7.16
Name and Nasdaq Symbol Change.
61
7.17
Tax Treatment
61
7.18
Registration Rights Agreement.
62
7.19
Stockholders Agreement.
62
7.20
SIGA Board Approval.
62

 
ARTICLE VIII PUBLICITY
62       
8.1
Publicity.
62

 
ARTICLE IX CONDITIONS TO OBLIGATIONS OF EACH PARTY
63
     
9.1
Merger Approval.
63
9.2
Amendments to SIGA’s Certificate of Incorporation.
63
9.3
No Prohibition on Consummation.
63
9.4
Financing.
63
9.5
Litigation.
63
9.6
Stockholders Agreement.
64
9.7
Pharmathene Stockholders.
64

 
ARTICLE X CONDITIONS TO OBLIGATIONS OF PHARMATHENE
64
     
10.1
Opinion of Counsel for SIGA and Merger Sub.
64
10.2
Representations; Warranties; Covenants.
64
10.3
No Material Adverse Change.
65
10.4
Secretary’s Certificate.
65
10.5
Third Party Consents.
65
10.6
Other Certificates.
65
10.7
Lock-Up Agreement.
65

 
iii
 
 

--------------------------------------------------------------------------------


 
 
 
   
10.8
Resignations.
65
10.9
Directors.
65
10.10
Stock Option Plan Amendment.
66
10.11
Registration Rights Agreement
66
10.12
Amendment to SIGA Charter
66
10.13
Termination of Agreements.
66
10.14
Waiver of Anti-Dilution Rights.
66
   
ARTICLE XI CONDITIONS TO OBLIGATIONS OF SIGA AND MERGER SUB
66
     
11.1
Opinion of Counsel for Pharmathene.
66
11.2
Representations: Warranties; Covenants.
66
11.3
No Material Adverse Change.
67
11.4
Secretary’s Certificate.
67
11.5
Third Party Consents.
67
11.6
Other Certificates.
67
11.7
Lock-Up Agreement.
67
11.8
Stockholders Agreement.
67
11.9
Investor Questionnaires.
68

 
ARTICLE XII TERMINATION
68
     
12.1
Termination.
68
12.2
Termination Fee.
69
12.3
License Agreement
69
12.4
Effect of Termination.
69

 
ARTICLE XIII MISCELLANEOUS
70
     
13.1
Notices.
70
13.2
Entire Agreement.
71
13.3
Further Action.
71
13.4
Expenses.
71
13.5
Governing Law.
71
13.6
Captions.
71
13.7
Accounting Terms.
71
13.8
Assignment.
71
13.9
No Third Party Beneficiary.
72
13.10
Partial Invalidity.
72
13.11
Counterparts.
72
13.12
Directors and Officers Insurance.
72
13.13
Nasdaq.
73

 
 
iv
 

 

--------------------------------------------------------------------------------







AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER dated as of this 8th day of June, 2006 (hereinafter
referred to as the “Agreement”), by and among SIGA TECHNOLOGIES, INC., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter referred to as “SIGA”), SIGA ACQUISITION CORP., a corporation
organized and existing under the laws of the State of Delaware and a
wholly-owned subsidiary of SIGA (hereinafter referred to as “Merger Sub”), and
PHARMATHENE, INC., a corporation organized and existing under the laws of the
State of Delaware (hereinafter referred to as “Pharmathene”; and, together with
Merger Sub, as the “Constituent Corporations”).
 
W I T N E S S E T H:


WHEREAS, the respective boards of directors of SIGA, Merger Sub, and Pharmathene
have deemed it advisable and in the best interests of their respective
corporations and stockholders to consummate the Merger (as hereinafter defined),
on the terms and subject to the conditions set forth in this Agreement; and
 
WHEREAS, the respective boards of directors of SIGA, Merger Sub and Pharmathene
have approved and declared advisable this Agreement and the transactions
contemplated hereby, including the Merger;
 
WHEREAS, SIGA, Merger Sub and Pharmathene intend, by approving resolutions
authorizing this Agreement, to adopt this Agreement as a plan of reorganization
within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”) and that the
transactions contemplated by this Agreement be undertaken pursuant to such plan;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:
 
ARTICLE I
 
THE MERGER
 
1.1 The Merger.
 
At the Effective Time (as hereinafter defined), in accordance with this
Agreement and the Delaware General Corporation Law (hereinafter referred to as
the “GCL”), Merger Sub shall be merged into and with Pharmathene, the separate
corporate existence of Merger Sub shall cease and Pharmathene shall continue as
the surviving corporation (hereinafter referred to as the “Merger”), governed by
the laws of the State of Delaware, under the corporate name it possesses
immediately prior to the Effective Time. Pharmathene is hereinafter sometimes
referred to as the “Surviving Corporation”.
 
 

--------------------------------------------------------------------------------


 
 
1.2 Effect of Merger.
 
At the Effective Time, the Surviving Corporation shall possess all the rights,
privileges, immunities and franchises, of a public as well as a private nature,
of the Constituent Corporations. All of the rights, privileges, immunities and
franchises, and all property, real and personal, and all debts due on whatever
account to each of the Constituent Corporations, shall be taken and deemed to be
transferred to and vested in the Surviving Corporation without further act or
deed; and all of the property, rights, privileges, immunities, powers,
franchises and all and every other interest of each of the Constituent
Corporations thereafter shall be vested as effectively and fully in the
Surviving Corporation as they were in each of the Constituent Corporations.
 
1.3 Certificate of Incorporation and By-Laws.
 
The certificate of incorporation and by-laws of Pharmathene, as in effect
immediately prior to the Effective Time, shall be the certificate of
incorporation and by-laws of the Surviving Corporation and thereafter shall
continue to be its certificate of incorporation and by-laws until changed as
provided therein and under the laws of the State of Delaware. The first annual
meeting of the stockholders of the Surviving Corporation held after the
Effective Time shall be the next annual meeting of stockholders provided for in
the by-laws of Pharmathene. Notwithstanding the foregoing, the certificate of
incorporation of Pharmathene shall be amended and restated as of the Effective
Time (as hereinafter defined) to provide for the changing of the name of such
entity to Pharmathene Holdings, Inc., and to eliminate all classes of equity
securities other than common stock.
 
1.4 Effective Time of Merger.
 
The Merger shall become effective at the time of filing of a certificate of
merger with respect to the Merger in the office of the Secretary of State of the
State of Delaware, as required by the GCL. Such time is herein referred to as
the “Effective Time”.
 
1.5 Surviving Corporation Directors and Officers.
 
At the Effective Time and until their successors have been duly elected and have
qualified, the Board of Directors of the Surviving Corporation shall consist of
the members of the Board of Directors of SIGA as of the Effective Time. Until
their successors have been duly elected and have qualified, the officers of SIGA
as of the effective time shall become the officers of the Surviving Corporation.
 
1.6 Withholding Rights.
 
Each of the Exchange Agent, SIGA and the Surviving Corporation shall be entitled
to deduct and withhold from any consideration payable or otherwise deliverable
pursuant to this Agreement to any holder or former holder of Pharmathene Capital
Stock, Pharmathene Options or to Pharmathene such amounts as are required to be
deducted or withheld therefrom under the Code or under any provision of state,
local or foreign tax law or under any other applicable legal requirement. To the
extent such amounts are so deducted or withheld, such amounts shall be
 

2

--------------------------------------------------------------------------------



treated for all purposes under this Agreement as having been paid to the person
to whom such amounts would otherwise have been paid.
 
1.7 Taking of Necessary Action; Further Action.
 
Pharmathene, SIGA and Merger Sub, respectively, shall take all such lawful
action as may be necessary or appropriate in order to effectuate the
transactions contemplated by this Agreement. In case at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full title
to all assets, rights, privileges, powers, immunities, purposes and franchises
of either of the Constituent Corporations, the officers and directors of such
corporation shall take all such lawful and necessary action.
 
ARTICLE II
 
MERGER CONSIDERATION AND CONVERSION OF SHARES
 
The manner and basis of converting in the Merger the outstanding shares of
Pharmathene Common Stock (as defined below) and Pharmathene Preferred Stock (as
defined below) into shares of SIGA Common Stock (as hereinafter defined), as
well as the manner and basis of converting in the merger the outstanding shares
of Merger Sub Common Stock into shares of the capital stock of the Surviving
Corporation are as follows:
 
2.1 Merger Sub Common Stock.
 
The one share of Merger Sub Common Stock outstanding immediately prior to the
Effective Time shall, by virtue of the Merger and without any action by the
holder thereof, be deemed cancelled and converted into and shall represent the
right to receive one share of the common stock, $.01 par value (hereinafter
referred to as the “Surviving Common Stock”), of the Surviving Corporation.
 
2.2 Merger Consideration.
 
(a) The shares of common stock of Pharmathene, $.001 par value (hereinafter
referred to as the “Pharmathene Common Stock”), Series A Convertible Preferred
Stock of Pharmathene, $.001 par value (hereinafter referred to as the
“Pharmathene Series A Preferred Stock”), Series B Convertible Preferred Stock of
Pharmathene, $.001 par value (hereinafter referred to as the “Pharmathene Series
B Preferred Stock”), and Series C Convertible Preferred Stock of Pharmathene,
$.001 par value (hereinafter referred to as the “Pharmathene Series C Preferred
Stock” and together with the Pharmathene Series A Preferred Stock, and the
Pharmathene Series B Preferred Stock, the “Pharmathene Preferred Stock”; the
Pharmathene Common Stock and Pharmathene Preferred Stock may be hereinafter
referred to collectively as the “Pharmathene Capital Stock”), outstanding
immediately prior to the Effective Time, shall, by virtue of the Merger and
without any action by the holder thereof, be deemed cancelled and converted into
and shall represent the right to receive the aggregate number of shares of the
common stock of SIGA, $.0001 par value (hereinafter referred to as the “SIGA
Common Stock”), equal to: the product of (i) the difference between (A) the sum
of (I) the
 
 
 
3

--------------------------------------------------------------------------------


 
number of shares of SIGA Common Stock outstanding on the Closing Date (as
hereinafter defined), (II) the number of shares of SIGA Common Stock issuable
upon the exercise of SIGA Options (as hereinafter defined) outstanding on the
Closing Date, and (III) the number of shares of SIGA Common Stock issuable upon
the exercise of SIGA Warrants (as hereinafter defined) outstanding on the
Closing Date and (B) the product of (I) the number of Partially Excluded
Derivative Shares (as hereinafter defined) as of the Closing Date and (II) .5,
and (ii) 2.1 (hereinafter referred to as the “Merger Stock”). In addition, the
holders of Pharmathene Capital Stock shall receive, in the aggregate, warrants
to purchase a number of shares of SIGA Common Stock (hereinafter referred to as
“True-up Warrants” and together with the Merger Stock, the “Aggregate Merger
Consideration”) equal to the product of (i) the increase in the outstanding
number of shares issuable upon the exercise of warrants or other derivative
securities to purchase SIGA Common Stock resulting from the application of
anti-dilution rights held by holders of derivative securities identified on
Schedule 2.2 hereto (hereinafter referred to as the “Included Derivative
Securities”)) of SIGA on the Closing Date after taking into consideration the
transactions contemplated by this Agreement (hereinafter referred to as
“Anti-Dilution Warrants”), including without limitation, the Merger and the PIPE
(as hereinafter defined) and (ii) 2.1 (such True-up Warrants shall be subject to
substantially the same terms and conditions, including without limitation,
exercise price, as the corresponding Anti-Dilution Warrant giving rise to its
issuance).
 
(b) The Aggregate Merger Consideration to be distributed pursuant to Section
2.2(a) shall be allocated to the holders of Pharmathene Capital Stock, in
accordance with an agreement among such holders, as follows:
 
(i) the holders of Pharmathene Common Stock shall be entitled to receive on a
pro rata basis (determined based upon the number of shares of Pharmathene Common
Stock held by such holder) divided among the holders thereof, 5.3774% of the
Aggregate Merger Consideration;
 
(ii) the holders of Pharmathene Series A Preferred Stock shall be entitled to
receive on a pro rata basis (determined based upon the number of shares of
Pharmathene Series A Preferred Stock held by such holder) divided among the
holders thereof, 17% of the Aggregate Merger Consideration;
 
(iii) the holders of Pharmathene Series B Preferred Stock shall be entitled to
receive on a pro rata basis (determined based upon the number of shares of
Pharmathene Series B Preferred Stock held by such holder) divided among the
holders thereof, 41.9% of the Aggregate Merger Consideration; and
 
(iv) the holders of Pharmathene Series C Preferred Stock shall be entitled to
receive on a pro rata basis (determined based upon the number of shares of
Pharmathene Series C Preferred Stock held by such holder) divided among the
holders thereof, 31.1% of the Aggregate 
 
 
4

--------------------------------------------------------------------------------


 
Merger Consideration. The balance of the Aggregate Merger Consideration shall be
distributed upon the exercise of Replacement Options (as hereinafter defined).
To the extent Replacement Options terminate without being exercised, the shares
of SIGA Common Stock allocated to such Replacement Options under this Agreement
shall be remain unissued. Notwithstanding anything herein to the contrary, if
any Pharmathene Options (as hereinafter defined) are exercised between the date
hereof and the Closing, the foregoing allocation shall be adjusted as necessary
to maintain the allocation percentages prescribed by this section. In
particular, the percentage of the Aggregate Merger Consideration allocated to
holders of Pharmathene Common Stock in accordance with Subsection (b)(i) above
shall be increased to ensure that the interest of the current holders of
Pharmathene Common Stock are not diluted as a result of such exercise and the
percentage of the Aggregate Merger Consideration allocated to holders of
Pharmathene Options hereunder shall be proportionately decreased. The
percentages of the Aggregate Merger Percentage allocated to the holders of
Pharmathene Preferred Stock shall remain unchanged.
 
(c) Notwithstanding anything set forth in paragraph (a) of this Section 2.2, no
fractional shares of SIGA Common Stock shall be issued by virtue of the Merger.
All fractional shares of SIGA Common Stock to be distributed to an individual
stockholder of Pharmathene shall be aggregated before determining whether any
fractional share remains. Any remaining fractional shares of SIGA Common Stock
to be issued shall be rounded to the nearest whole share (with .5 shares being
rounded up).
 
(d) Notwithstanding the foregoing, immediately following the Effective Time SIGA
shall issue to each holder of a Pharmathene Option (as hereinafter defined) that
remains outstanding at the Effective Time, in exchange for such Pharmathene
Option (as hereinafter defined), a replacement option to purchase shares of SIGA
Common Stock in the form attached hereto as Exhibit A (each hereinafter referred
to as, a “Replacement Option”), which shall be exercisable for the number of
shares of SIGA Common Stock equal to the number of shares of SIGA Common Stock
that would have been issued to such holder pursuant to Section 2.2(b) hereof,
rounded down to the nearest whole share, had the unexercised portion of the
applicable Pharmathene Options been exercised immediately prior to the Effective
Time and shall have an exercise price equal to (x) (A) the number of shares of
Pharmathene Common Stock issuable upon the exercise of the then unexercised
portion of such Pharmathene Option multiplied by (B) the exercise price of such
Pharmathene Option; divided by (y) the number of shares of SIGA Common Stock
issuable upon the exercise of the applicable Replacement Option, rounded up to
the nearest whole cent. The SIGA Common Stock issuable upon exercise of the
Replacement Options shall vest in accordance with a vesting schedule that is
substantially similar to the remaining vesting schedule under the Pharmathene
Options.
 
2.3 SIGA Common Stock.
 
The Merger shall effect no change in any shares of SIGA Common Stock issued
prior to the Effective Time.
 
 
5

--------------------------------------------------------------------------------


 
 
ARTICLE III
 
DISSENTING SHARES; EXCHANGE OF CERTIFICATES
 
3.1 Dissenting Shares.
 
Notwithstanding anything in this Agreement to the contrary, shares of
Pharmathene Capital Stock which are issued and outstanding immediately prior to
the Effective Time and which are held by stockholders who have not voted such
shares in favor of the Merger and shall have delivered a written demand for
payment of the fair value of such shares within the time and in the manner
provided in Section 262 of the GCL shall not be converted into or be
exchangeable for the right to receive the consideration provided in Article II
of this Agreement, unless and until such holder shall have failed to perfect or
shall have effectively withdrawn or lost its right to appraisal and payment
under the GCL. If any such holder shall have so failed to perfect or shall have
effectively withdrawn or lost such right, such holder’s shares of Pharmathene
Capital Stock shall thereupon be deemed to have been converted into and to have
become exchangeable for, at the Effective Time, the right to receive the
consideration therefor specified under Article II hereof, without any interest
thereon.
 
3.2 Exchange of Shares.
 
(a) Prior to the Effective Time, SIGA shall designate American Stock Transfer,
or, at its election, a bank or trust company or similar entity, reasonably
satisfactory to Pharmathene, which is authorized to exercise corporate trust or
stock powers, to act as the exchange agent (hereinafter referred to as the
“Exchange Agent”) in the Merger. Promptly after the Effective Time, SIGA shall
cause the delivery to the Exchange Agent of shares of the SIGA Common Stock
contemplated by Section 2.2 hereof.
 
(b) As soon as practicable after the Effective Time, Pharmathene shall provide
to the Exchange Agent a schedule setting forth the number of shares of SIGA
Common Stock to be delivered to each former holder of Pharmathene Capital Stock
in accordance with Section 2.2(a) and (b) above. SIGA shall instruct the
Exchange Agent to promptly thereafter send a notice and transmittal form to each
holder of a certificate theretofore evidencing shares of Pharmathene Capital
Stock, advising such holders of the terms of the exchange effected by the Merger
and the procedure for surrendering to the Exchange Agent (who may appoint
forwarding agents with the approval of SIGA) such record holder’s certificate
evidencing Pharmathene Capital Stock for exchange for shares of SIGA Common
Stock. Each holder of a certificate theretofore evidencing shares of Pharmathene
Capital Stock, upon surrender of the same to the Exchange Agent in accordance
with such transmittal, shall be entitled to receive, in exchange for such
certificate, a certificate evidencing the number of full shares of SIGA Common
Stock for which the shares of Pharmathene Capital Stock theretofore represented
by the certificate so surrendered shall have been exchanged pursuant to Section
2.2 hereof, and the certificate so surrendered shall forthwith be cancelled.
 
(c) If any certificate evidencing shares of SIGA Common Stock is to be issued in
a name other than that in which the certificate surrendered in exchange therefor
 
 
6

--------------------------------------------------------------------------------


 

is registered, or if any payment of cash is to be made to a person other than
the person in whose name such certificate is registered, it shall be a condition
of the issuance thereof or such payment, as the case may be, that the
certificate so surrendered shall be properly endorsed and otherwise in proper
form for transfer and that the person requesting such exchange (i) pay to the
Exchange Agent any transfer or other taxes required by reason of the issuance of
a certificate for shares of SIGA Common Stock in any name other than that of,
and payment of cash to a person other than, the registered holder of the
certificate surrendered or (ii) establish to the satisfaction of the Exchange
Agent that such transfer or other taxes have been paid or are not applicable.
 
(d) In the event any certificate representing any shares of Pharmathene Capital
Stock shall have been lost, stolen or destroyed, upon the making of an affidavit
of that fact by the person claiming such certificate to be lost, stolen or
destroyed, the Exchange Agent shall issue in exchange for such lost, stolen or
destroyed certificate or option instrument the consideration payable in exchange
therefor pursuant to Article II. The Exchange Agent or SIGA may, in its
discretion and as a condition precedent to the issuance thereof, require the
owner of such lost, stolen or destroyed certificate to give the Exchange Agent a
bond in such sum as it may direct as indemnity against any claim that may be
made against SIGA with respect to the certificate or option instrument alleged
to have been lost, stolen or destroyed.
 
3.3 Dividends and Other Distributions.
 
No dividends or other distributions to holders of SIGA Common Stock as of any
date subsequent to the Effective Time shall be paid to the holders of
outstanding certificates formerly representing shares of Pharmathene Capital
Stock until such certificates are so surrendered. Subject to the effect, if any,
of applicable law upon surrender of certificates evidencing shares of
Pharmathene Capital Stock, there shall be paid to the record holders of SIGA
Common Stock issued in exchange therefor the amount of dividends or other
distributions with a record date for payment after the Effective Time that have
theretofore been paid with respect to full shares of SIGA Common Stock which
have not yet been paid to a public official pursuant to abandoned property laws.
No interest shall be payable with respect to the payment of such dividends or
other distributions on surrender of outstanding certificates. Notwithstanding
the foregoing, neither SIGA, Merger Sub, the Exchange Agent nor any other party
hereto shall be responsible or liable to any holder of shares of Pharmathene
Capital Stock for any SIGA Common Stock, or dividends or distributions thereon
or cash, delivered to any public official pursuant to applicable escheat laws.
 
3.4 Pharmathene Stock Transfer Ledger.
 
At the Effective Time, it shall be deemed that the stock transfer books of
Pharmathene are closed, and no transfer of Pharmathene Capital Stock on the
books of Pharmathene shall thereafter be made or consummated. Until surrendered
and exchanged in accordance with the provisions of Section 3.3 hereof, the
outstanding certificates evidencing shares of Pharmathene Capital Stock
immediately prior to the Effective Time shall, from and after the Effective
Time, be deemed for all corporate purposes to evidence the right to receive the
number of shares of SIGA Common Stock into which the shares of Pharmathene
Capital Stock theretofore evidenced
 

7

--------------------------------------------------------------------------------



by such certificate or certificates shall have been so converted, as though such
surrender and exchange had taken place.
 
3.5 Termination of Exchange Agency.
 
Any portion of the shares of SIGA Common Stock, which remains undistributed to
the holders of Pharmathene Capital Stock for one year after the Effective Time
shall be delivered to SIGA, upon demand, and any holders of Pharmathene Capital
Stock who have not therefore complied with this Article III shall thereafter
look only to SIGA for the shares of SIGA Common Stock, to which they are
entitled pursuant to Paragraph (b) of Section 2.2 hereof and any dividends or
other distributions with respect to SIGA Common Stock to which they are entitled
pursuant to Section 3.3. Any portion of such remaining shares unclaimed by
holders of Pharmathene Capital Stock as of a date which is immediately prior to
such time as such shares or amounts would otherwise escheat to or become
property of any governmental entity shall, to the extent permitted by applicable
law, become the property of SIGA free and clear of any claims or interest of any
person previously entitled thereto.
 
ARTICLE IV
 
CLOSING
 
4.1 Time and Place of Closing.
 
Pharmathene, SIGA and Merger Sub shall regularly communicate and consult with
each other with respect to the fulfillment of the various conditions to the
obligations under this Agreement of the parties hereto. The exchange of
certificates, opinions and other documents contemplated by this Agreement
(hereinafter referred to as the “Closing”) shall be held at the offices of
McCarter & English LLP, 245 Park Avenue, 27th Floor, New York, New York 10167,
at 10:00 A.M., local time, at such time and date (hereinafter referred to as the
“Closing Date”) as the parties may determine, such date to fall within ten
business days after the satisfaction or waiver of the last of the conditions set
forth in Articles IX, X and XI hereof to be satisfied or waived (other than
conditions with respect to actions the parties shall take at the Closing), or
such other time and date as may be agreed upon by the parties hereto. For
purposes of this Agreement, “business day” shall mean any day on which the
principal offices of the Securities and Exchange Commission (the “SEC”) in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in the City of New York.
 
4.2 Certificate of Merger.
 
In the event that, at or prior to the Closing, none of the parties has exercised
any right it may have to terminate this Agreement, and no condition to the
obligations of the parties exists that is not waived, the parties shall, on the
Closing Date, execute the certificate of merger, in the form attached hereto as
Exhibit B (hereinafter referred to as the “Certificate of Merger”), and, as soon
thereafter as is practicable cause it to be filed with the Secretary of State of
the State of Delaware in accordance with the GCL.
 
 
8

--------------------------------------------------------------------------------


 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PHARMATHENE
 
Pharmathene hereby represents and warrants to SIGA as follows, except as set
forth in the written disclosure schedules delivered by Pharmathene to SIGA (the
“Pharmathene Disclosure Schedules”). The Pharmathene Disclosure Schedules shall
be arranged in sections and subsections corresponding to the numbered and
lettered sections and subsections contained in this Article V. The disclosures
in any section or subsection of the Pharmathene Disclosure Schedules shall
qualify other sections and subsections in this Article V to the extent it is
reasonably clear from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections. The inclusion of any
information in the Pharmathene Disclosure Schedules (or any update thereto)
shall not be deemed to be an admission or acknowledgment, in and of itself, that
such information is required by the terms hereof to be disclosed, is material,
has resulted in or would result in a Material Adverse Effect (as defined below),
or is outside the ordinary course of business. For purposes of this Agreement,
the phrase “to the knowledge of Pharmathene” or any phrase of similar import
shall mean the actual or constructive knowledge of any person holding the office
or position, or fulfilling the function of a director or officer of Pharmathene.
 
5.1 Incorporation.
 
(a) Pharmathene is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has full corporate power and authority to
own or hold under lease the assets and properties which it owns or holds under
lease, to conduct its business as currently conducted, to perform all of its
obligations under the agreements to which it is a party, including, without
limitation, this Agreement, and upon the receipt of authorization of the holders
of Pharmathene Capital Stock in accordance with the GCL, to consummate the
Merger. Pharmathene is in good standing in each other jurisdiction wherein the
failure so to qualify, individually or in the aggregate, would have a Material
Adverse Effect (as hereinafter defined). The copies of the certificate of
incorporation and by-laws of Pharmathene which have been delivered to SIGA and
Merger Sub by Pharmathene are complete and correct.
 
(b) For purposes of this Agreement:
 
(i) “Material Adverse Effect” with respect to a party shall mean any change,
effect, event, occurrence or state of facts which is, or is reasonably expected
to be, materially adverse to the business, financial condition, results of
operations or prospects of such party and its subsidiaries (as hereinafter
defined), taken as a whole, other than any change, effect, event or occurrence
relating to (i) the economy or securities markets of the United States or any
other region in general or (ii) this Agreement or the transactions contemplated
hereby or the announcement thereof; and
 
 
9

--------------------------------------------------------------------------------


 

 
(ii) each reference to a “subsidiary” or “subsidiaries” of any person means any
corporation, partnership, joint venture or other legal entity of which such
person (either above or through or together with any other subsidiary), owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holder of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.
 
5.2 Authorization.
 
The execution and delivery of this Agreement by Pharmathene, the performance by
Pharmathene of its covenants and agreements hereunder and thereunder and upon
the receipt of authorization of the holders of Pharmathene Capital Stock in
accordance with the GCL, the consummation by Pharmathene of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action. When executed and delivered by Pharmathene, this Agreement
shall constitute the valid and legally binding obligations of Pharmathene,
enforceable against Pharmathene in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency or other laws affecting
generally the enforceability of creditors’ rights and by limitations on the
availability of equitable remedies.
 
5.3 Conflicts.
 
Neither the execution and delivery of this Agreement, nor upon the receipt of
authorization of the holders of Pharmathene Capital Stock in accordance with the
GCL, the consummation of the transactions contemplated herein, will violate any
provision of the certificate of incorporation or by-laws of Pharmathene or,
subject to compliance with the regulatory requirements hereinafter specified in
this Section 5.3, any law, rule, regulation, writ, judgment, injunction, decree,
determination, award or other order of any court, government or governmental
agency or instrumentality, domestic or foreign, binding upon Pharmathene or any
of its subsidiaries or conflict with or result in any breach of any of the terms
of or the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature pursuant to, or
create any cause for termination under, the terms of any material contract or
agreement to which Pharmathene or any subsidiary is a party or by which
Pharmathene or any subsidiary or any of their respective properties or assets is
bound. Other than the approval of the consummation of the transactions
contemplated by this Agreement in accordance with the GCL by the holders of
Pharmathene Capital Stock, and except as set forth on Schedule 5.3, no consents,
approvals or authorizations, or filings or registrations with any governmental
agency or authority or any other person or entity are required in connection
with the execution and delivery of this Agreement by Pharmathene or the
consummation by Pharmathene of the transactions contemplated hereby.
 
5.4 Capitalization.
 
The authorized Pharmathene Capital Stock consists of (i) 147,089,105 shares of
Pharmathene Common Stock, of which 10,942,906 shares are issued and outstanding
and (ii) 105,009,575 shares of Pharmathene Preferred Stock, of which (A)
16,442,000 shares have been designated as Series A Convertible Preferred Stock,
16,442,000 of which are issued or
 

10

--------------------------------------------------------------------------------



outstanding, (B) 65,768,001 shares have been designated as Series B Convertible
Preferred Stock, 30,448,147 of which are issued or outstanding, and (C)
22,799,574 shares have been designated as Series C Convertible Preferred Stock,
of which 14,946,479 shares are issued and outstanding. There are no other
classes of capital stock of Pharmathene authorized, issued or outstanding. All
of the outstanding shares of Pharmathene Capital Stock are, and all outstanding
shares of Pharmathene Capital Stock issuable upon exercise of Pharmathene
Options and Pharmathene Warrants will be, duly authorized, validly issued and
fully paid and non-assessable, issued without violation of the preemptive rights
of any person. Except as set forth on Schedule 5.4, there are no subscriptions,
warrants, options, calls, commitments by or agreements to which Pharmathene is
bound relating to the issuance, conversion, or purchase of any shares of
Pharmathene Common Stock, or any other capital stock of Pharmathene, except for
the options (“Pharmathene Options”) granted by Pharmathene pursuant to its 2002
Long Term Incentive Plan, as amended covering an aggregate of 9,193,683 shares
of Pharmathene Common Stock. The Warrants described on Schedule 5.4 are
hereinafter referred to as the “Pharmathene Warrants.” Except as set forth on
Schedule 5.4, Pharmathene is not a party to any agreement or arrangement
relating to the voting or control of any of its capital stock, or obligating
Pharmathene, directly or indirectly, to sell any asset which is material to the
businesses, financial condition, results of operations or prospects of
Pharmathene and the Pharmathene subsidiaries (as hereinafter defined), taken as
a whole (hereinafter referred to as “Pharmathene’s business or condition”).
Except as set forth in Schedule 5.4, Pharmathene has not agreed to register any
securities under the Securities Act of 1933, as amended (the “Securities Act”),
under any arrangements that would require any such registration as a result of
this Agreement or the transactions contemplated hereby or otherwise. All
outstanding shares of Pharmathene Capital Stock, all outstanding Pharmathene
Options, and all outstanding Pharmathene Warrants have been issued or granted in
compliance with all applicable securities laws.
 
5.5 Subsidiaries.
 
(a) Schedule 5.5 annexed hereto sets forth the name of each corporation,
partnership, joint venture, business trust or other legal entity in which
Pharmathene, directly or indirectly, beneficially or legally owns or holds any
capital stock or other proprietary interest (herein referred to, individually,
as a “Pharmathene Subsidiary” and, collectively, as the “Pharmathene
Subsidiaries”), the jurisdiction of its incorporation or formation, and
Pharmathene’s direct or indirect ownership thereof. Each Pharmathene Subsidiary
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has full corporate power and
authority to own or hold under lease the assets and properties which it owns or
holds under lease and to perform all its obligations under the agreements to
which it is a party and to conduct such Pharmathene Subsidiary’s business. Each
Pharmathene Subsidiary is in good standing in each other jurisdiction wherein
the failure so to qualify would, individually or in the aggregate, have a
Material Adverse Effect. Except as set forth on Schedule 5.5, all of the
outstanding shares of the capital stock of each Pharmathene Subsidiary are owned
by Pharmathene and are duly authorized and validly issued, fully paid and
non-assessable, issued without violation of the preemptive rights of any person,
and are owned free and clear of any mortgages, deeds of trust, pledges, liens,
security interests or any charges or encumbrances of any nature. Except as set
forth on Schedule 5.5, no shares of capital stock or other proprietary interest
of any Pharmathene Subsidiary is subject to any option, call,
 
 
 

11

--------------------------------------------------------------------------------



commitment or other agreement of any nature, and except as set forth on Schedule
5.5, there are no subscriptions, warrants, options, calls, commitments by
agreements to which Pharmathene or any Pharmathene Subsidiary is bound relating
to the issuance or purchase of any shares of capital stock of any Pharmathene
Subsidiary. Except as set forth on Schedule 5.5, neither Pharmathene nor any
Pharmathene Subsidiary is party to any agreement or arrangement relating to the
voting or control of any capital stock of any Pharmathene Subsidiary, or
obligating Pharmathene or any Pharmathene Subsidiary to sell any assets of any
Pharmathene Subsidiary, which is material to Pharmathene’s business or
condition. The copies of the certificates of incorporation and by-laws, or other
instruments of formation, of each such Pharmathene Subsidiary, which have been
delivered or made available to SIGA by Pharmathene are complete and correct.
 
5.6 Disputes and Litigation.
 
Except as set forth in Schedule 5.6, there is no action, suit, proceeding, or
claim, pending or to the Knowledge of Pharmathene, threatened, and no
investigation by any court or government or governmental agency or
instrumentality, domestic or foreign, pending or to the Knowledge of
Pharmathene, threatened, against Pharmathene or any of the Pharmathene
Subsidiaries, before any court, government or governmental agency or
instrumentality, domestic or foreign, nor is there any outstanding order, writ,
judgment, stipulation, injunction, decree, determination, award, or other order
of any court or government or governmental agency or instrumentality, domestic
or foreign, against Pharmathene or any of the Pharmathene Subsidiaries.
 
5.7 Financial Statements.
 
(a) Set forth in Schedule 5.7 are: (i) the audited consolidated balance sheets
of Pharmathene and the Pharmathene Subsidiaries as and at December 31, 2004 and
2005, respectively, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal years then ended, together
with the report of Ernst & Young LLP (hereinafter referred to as the
“Accountant”) with respect thereto (hereinafter referred to as the “Pharmathene
Audited Financial Statements”) and (ii) the consolidated balance sheet of
Pharmathene and the Pharmathene Subsidiaries as and at March 31, 2006, and the
related consolidated statements of income and cash flows for the three months
then ended (hereinafter referred to as the “Pharmathene Interim Financial
Statements” and, together with the Pharmathene Audited Financial Statements, the
“Pharmathene Historical Financial Statements”).
 
(b) The Pharmathene Audited Financial Statements are true and correct and have
been prepared in conformity with generally accepted accounting principles
consistently applied throughout the periods to which such financial statements
relate. The Pharmathene Audited Financial Statements fairly present, in all
material respects, in conformity with such principles as so applied, the
consolidated financial position and results of operations and cash flows of
Pharmathene and the Pharmathene Subsidiaries, at the dates shown and for the
periods therein specified. The balance sheets constituting a part of the
Pharmathene Audited Financial Statements fairly present, in all material
respects, all liabilities of Pharmathene and the Pharmathene Subsidiaries, on a
consolidated basis, of the
 
 

12

--------------------------------------------------------------------------------



types normally reflected in balance sheets as and at the respective dates
thereof. All adjustments necessary to fairly present, in all material respects,
the consolidated financial position and results of operations and cash flows of
Pharmathene and the Pharmathene Subsidiaries, and the changes in their cash
flows, on a consolidated basis, for such periods have been included in the
Pharmathene Audited Financial Statements.
 
(c) The Pharmathene Interim Financial Statements are true and correct and have
been prepared in conformity with generally accepted accounting principles
consistently applied throughout the periods to which such financial statements
relate. The Pharmathene Interim Financial Statements fairly present, in all
material respects, in conformity with such principles as so applied, the
consolidated financial position and results of operations and cash flows of
Pharmathene and the Pharmathene Subsidiaries, at the dates shown and for the
periods therein specified. The balance sheets constituting a part of the
Pharmathene Interim Financial Statements fairly present, in all material
respects, all liabilities of Pharmathene and the Pharmathene Subsidiaries, on a
consolidated basis, of the types normally reflected in balance sheets as and at
the respective dates thereof. All adjustments necessary to fairly present, in
all material respects, the consolidated financial position and results of
operations and cash flows of Pharmathene and the Pharmathene Subsidiaries, and
the changes in their cash flows, on a consolidated basis, for such periods have
been included in the Pharmathene Interim Financial Statements.
 
(d) Each of Pharmathene and each Pharmathene Subsidiary: maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded timely as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since December 31, 2004, there have been no changes
in the internal accounting controls or in other factors that could affect
Pharmathene’s internal accounting controls.
 
5.8 Absence of Undisclosed Liabilities.
 
Except as set forth in Schedule 5.8 or as otherwise disclosed in this Agreement
or the Pharmathene Historical Financial Statements, neither Pharmathene, nor any
of the Pharmathene Subsidiaries has any liabilities, whether accrued, absolute,
contingent, or otherwise, whether due or to become due and whether the amount
thereof is readily ascertainable or not, other than liabilities which,
individually or in the aggregate, would not have a Material Adverse Effect, or
any unrealized or anticipated losses from any unfavorable commitments or sales
of products, other than those which, individually or in the aggregate, would not
have a Material Adverse Effect.
 
 

13

--------------------------------------------------------------------------------



5.9 Absence of Certain Changes.
 
Since December 31, 2005, Pharmathene and each Pharmathene Subsidiary has
operated its business in the ordinary course consistent with past practice.
Without limiting the generality of the immediately preceding sentence, except as
set forth in Schedule 5.9, since December 31, 2005, neither Pharmathene nor any
Pharmathene Subsidiary has:
 
(a) amended or otherwise modified its constituting documents or by-laws (or
similar organizational documents);
 
(b) altered any term of any of its outstanding securities or made any change in
its outstanding shares of capital stock or other ownership interests or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
(c) with respect to, any shares of its capital stock or any other of its
securities, granted, encumbered, issued or sold, or authorized for grant or
encumbrance, issuance or sale, or granted, encumbered, issued or sold any
options, warrants, purchase agreements, put agreement, call agreements,
participation agreements, subscription rights, conversion rights, exchange
rights or other securities, contracts, arrangements, understanding or
commitments fixed or contingent that could directly or indirectly, require
Pharmathene or any Pharmathene Subsidiary to issue, sell, pledge, dispose of or
otherwise cause to become outstanding, any of its authorized but unissued shares
of capital stock or ownership interests, as appropriate, or any securities
convertible into, exchangeable for or carrying a right or option to purchase
shares of capital stock, or to create, authorize, issue, sell or otherwise cause
to become outstanding any new class of capital stock or ownership interests, as
appropriate or entered into any agreement, commitment or understanding calling
for any of the above;
 
(d) declared, set aside or made any payment, dividend or other distribution upon
any capital stock or, directly or indirectly, purchased, redeemed or otherwise
acquired or disposed of any shares of capital stock or other securities of or
other ownership interests in Pharmathene or any Pharmathene Subsidiary;
 
(e) incurred any liability or obligation under agreements or otherwise, except
current liabilities entered into or incurred in the ordinary course of business
consistent with past practice; issued any notes or other corporate debt
securities or paid or discharged any outstanding indebtedness, except in the
ordinary course of business consistent with past practice; or waived any of its
respective rights;
 
(f) mortgaged, pledged, subjected to any Lien (as hereinafter defined) or
granted any security interest in any of its assets or properties; entered into
any lease of real property or buildings; or, except in the ordinary course of
business consistent with past practice, entered into any lease of machinery or
equipment, or sold, transferred, leased to others or otherwise disposed of any
tangible or intangible asset or property;
 
(g) effected any increase in salary, wages or other compensation of any kind,
whether current or deferred, to any employee or agent, other than routine
increases
 
 

14

--------------------------------------------------------------------------------



in the ordinary course of business consistent with past practice or as was
required from time to time by governmental legislation affecting wages
(provided, however, that in no event was any such increase in compensation made
with respect to any employee or agent earning in excess of $100,000 per annum);
made any bonus, pension, option, deferred compensation, or retirement payment,
severance, profit sharing, or like payment to any employee or agent, except as
required by the terms of plans or arrangements existing prior to such date
(provided, however, that in no event was any such payment made with respect to
any employee or agent earning in excess of $100,000 per annum); or entered into
any salary, wage, severance, or other compensation agreement with a term of one
year or longer with any employee or agent or made any contribution to any trust
or plan for the benefit of any employee or agent, except as required by the
terms of plans or arrangements existing prior to such date; or lost the
employment services of any employee whose annual salary exceeded $100,000;
 
(h) adopted or, except as required by law, amended, any employee benefit plan
other than as necessary in connection with the transactions contemplated hereby;
 
(i) entered into any transaction other than in the ordinary course of business
consistent with past practice, except in connection with the execution and
performance of this Agreement and the transactions contemplated hereby;
 
(j) terminated or modified any Pharmathene Agreement, or received any written
notice of termination of any Pharmathene Agreement, except for terminations of
Pharmathene Agreements upon their expiration during such period in accordance
with their terms;
 
(k) incurred or assumed any indebtedness for borrowed money or guaranteed any
obligation or the net worth of any entity or person;
 
(l) discharged or satisfied any Lien other than those then required to be
discharged or satisfied during such period in accordance with their original
terms;
 
(m) paid any material obligation or liability (absolute, accrued, contingent or
otherwise), whether due or to become due, except for any current liabilities,
and the current portion of any long term liabilities, shown on the Pharmathene
Historical Financial Statements or incurred since December 31, 2005 in the
ordinary course of business consistent with past practice;
 
(n) cancelled, waived or compromised any material debt or claim;
 
(o) suffered any damage, destruction, or loss to any of its assets or properties
(whether or not covered by insurance) except for damage, destruction or loss
occurring in the ordinary course of business which, individually or in the
aggregate, would not have a Material Adverse Effect;
 
 

15

--------------------------------------------------------------------------------



(p) made any loan or advance to any entity or person other than travel and other
similar routine advances to employees in the ordinary course of business
consistent with past practice;
 
(q) made any capital expenditures or capital additions or betterments in amounts
which exceed $50,000 in the aggregate;
 
(r) purchased or acquired any capital stock or other securities of any other
corporation or any ownership interest in any other business enterprise;
 
(s) changed its method of accounting or its accounting principles or practices,
including any policies or practices with respect to the establishment of
reserves for work-in-process and accounts receivable, utilized in the
preparation of the Pharmathene Historical Financial Statements, other than as
required by GAAP;
 
(t) instituted or settled any litigation or any legal, administrative or
arbitration action or proceeding before any court, government or governmental
agency or instrumentality, domestic or foreign, relating to it or any of its
properties or assets;
 
(u) made any new elections, changed any current elections or settled or
compromised any liability with respect to its Taxes; or
 
(v) entered into any agreement or commitment to do any of the foregoing; or
 
(w) suffered any Material Adverse Effect;
 
and, since December 31, 2005, there has been no condition, development or
contingency which, so far as reasonably may be foreseen, may, individually or in
the aggregate, have a Material Adverse Effect. For purposes of this Agreement,
the term “Lien” shall be defined to mean any mortgage, deed of trust, security
interest, pledge, lien, or other charge or encumbrance of any nature whatsoever
except: (a) liens disclosed in either the Pharmathene Historical Financial
Statements or SIGA Historical Financial Statements; (b) liens for taxes,
assessments, or governmental charges or levies not yet due and delinquent; and
(c) liens consisting of zoning or planning restrictions, easements, permits, any
other restrictions or limitations on the use of real property or irregularities
in title thereto which do not materially detract from the value of, or impair
the use of, such property by Pharmathene, SIGA or any of their subsidiaries.
 
5.10 Intellectual Property.
 
(a) As used in this Agreement, the term “Intellectual Property Rights” means
all: (i) patents, patent applications, foreign patents and foreign patent
applications, inventions and designs, and any registrations thereof with any
agency or authority, (ii) trademarks, service marks, trade names, domain names,
copyrights and mask works and all registrations and applications to register any
of the foregoing with any agency or authority; (iii) trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice, including all formulae, processes, know-how,
technical and clinical data, shop rights, financial, marketing and business
data,
 

16

--------------------------------------------------------------------------------



pricing and cost information, business and marketing plans and customer and
supplier lists and information and any media or other tangible embodiment
thereof and all descriptions thereof; (iv) all other technology and intangible
property, including without limitation computer software and programs in object
code or source code form, databases, and documentation and flow charts; and (v)
all licenses, grants or other rights running to or from a person relating to any
of the foregoing, including material transfer agreements.
 
(b) Set forth on Schedule 5.10 is a true, accurate and complete list of all
Intellectual Property Rights owned, licensed or used by Pharmathene and that are
material to the business of Pharmathene as presently conducted or as
contemplated to be conducted (hereinafter referred to as the “Pharmathene
Intellectual Property Rights”), specifying whether such Intellectual Property
Rights are exclusive or non-exclusive to Pharmathene and including identifying
information of all federal, state and foreign registrations of such Intellectual
Property Rights or applications for registration thereof (but excluding software
licenses that are generally commercially available).
 
(c) Pharmathene owns, is licensed to use, or otherwise has the full legal right
to use all of the Pharmathene Intellectual Property Rights, free and clear of
any Lien. To the knowledge of Pharmathene, such Pharmathene Intellectual
Property Rights are sufficient for the conduct of Pharmathene’s business as
presently conducted and to the knowledge of Pharmathene, as contemplated to be
conducted, and constitute all of the Intellectual Property Rights owned,
licensed or used by Pharmathene. Except for the licenses disclosed in Schedule
5.10 (hereinafter referred to as the “Pharmathene Licenses”), (i) Pharmathene is
not bound by or a party to any rights or options (whether or not currently
exercisable), licenses or agreements of any kind (other than software licenses
that are generally commercially available) with respect to the Pharmathene
Intellectual Property Rights and (ii) to Pharmathene’s knowledge, there are no
other outstanding rights or options (whether or not currently exercisable),
licenses or agreements of any kind relating to Pharmathene Intellectual Property
Rights. Except under the Pharmathene Licenses identified in Schedule 5.10,
Pharmathene is not obligated to pay any royalties or other compensation or
expenses (other than fees for software licenses that are generally commercially
available), to any third party in respect of its ownership, use or license of
any of the Pharmathene Intellectual Property Rights. There has been no breach or
violation by Pharmathene, and to the knowledge of Pharmathene there is no breach
or violation by any other party to, any Pharmathene License that is reasonably
likely to give rise to any termination or any loss of rights thereunder.
 
(d) Except as set forth in Schedule 5.10, to the knowledge of Pharmathene,
neither Pharmathene’s business, as presently conducted or as contemplated to be
conducted, nor the current and contemplated products or services of Pharmathene
infringe, constitute the misappropriation of, or conflict with, any Intellectual
Property Rights of any third party. Pharmathene is not aware of any claim, and
has not received any notice or other communication (in writing or otherwise) of
any claim from, any person asserting that Pharmathene’s business, as presently
conducted or as contemplated to be conducted, or any of the current or
contemplated products or services of Pharmathene infringe or may infringe,
constitute the misappropriation of, or conflict with, any Intellectual Property
Rights of another person. Pharmathene is not aware of any existing or threatened
infringement,
 
 

17

--------------------------------------------------------------------------------


 

 
misappropriation, or competing claim by any third party on the right to use or
own any of, the Pharmathene Intellectual Property Rights.
 
(e) Pharmathene has taken commercially reasonable measures and precautions to
establish and preserve the confidentiality, secrecy and ownership of all
Pharmathene Intellectual Property Rights with respect to its products and
services. Without limiting the generality of the foregoing employees who have
had access to confidential or proprietary information of Pharmathene have
executed and delivered to Pharmathene confidentiality agreements in a form
customary in the industry in which Pharmathene operates. Copies of such
agreements have been delivered to SIGA, and all of such agreements are in full
force and effect. Pharmathene is not aware of any violation of the
confidentiality of any non-public Pharmathene Intellectual Property Rights.
Pharmathene is not making unlawful use of any confidential information or trade
secrets of any third party. To the knowledge of Pharmathene, the activities of
Pharmathene’s employees, consultants, or independent contractors on behalf of
Pharmathene’s business, as presently conducted and contemplated to be conducted,
do not violate any agreements or arrangements which such employees have with
former employers or any other third person. To the knowledge of Pharmathene, no
current or former employee, officer, director, stockholder, consultant or
independent contractor has any right, claim or interest in or with respect to
any of the Pharmathene Intellectual Property Rights.
 
(f) Except as set forth in Schedule 5.10, to the knowledge of Pharmathene, no
third party has infringed, misappropriated or otherwise conflicted with any of
the Pharmathene Intellectual Property Rights. To the knowledge of Pharmathene,
there are no third party challenges to the Pharmathene Intellectual Property
Rights including interferences, reexaminations, oppositions and appeals.
 
(g) Except as set forth in Schedule 5.10, (i) there is no action, suit, order,
claim, or to Pharmathene’s knowledge, governmental investigation pending, or, to
Pharmathene’s knowledge, threatened in writing against Pharmathene or affecting
Pharmathene, relating to the Pharmathene Intellectual Property and reasonably
likely so as to cause a Material Adverse Effect (or to the knowledge of
Pharmathene, pending or threatened in writing against any of the officers,
directors or employees of Pharmathene with respect to Pharmathene’s business or
proposed business activities) at law or in equity, or before of by any
governmental department, commission, board, bureau, agency or instrumentality
(including, without limitation, any actions, suit, proceedings or investigations
with respect to the transactions contemplated by this Agreement); (ii) nor has
there been any such actions, suits, orders, claims, or to the knowledge of
Pharmathene, governmental investigations or claims pending against Pharmathene
at any time; (iii) to the knowledge of Pharmathene, there is no valid basis for
any of the foregoing; (v) Pharmathene is not subject to any judgment, order or
decree of any court or other governmental agency; and (vi) there is no action,
suit, proceeding, or investigation by Pharmathene currently pending or which
Pharmathene presently intends to initiate with respect to the transactions
contemplated by the Agreement.
 
 
18

--------------------------------------------------------------------------------


 
 
5.11 Taxes.
 
Except as set forth in Schedule 5.11:
 
(a) Pharmathene and each Pharmathene Subsidiary has timely and accurately filed,
or caused to be timely and accurately filed, all Tax Returns required to be
filed by it, and has paid, collected or withheld, or caused to be paid,
collected or withheld, all amounts of Taxes required to be paid, collected or
withheld, other than such Taxes for which adequate reserves have been
established and which are being contested in good faith. There are no claims or
assessments pending against Pharmathene or any Pharmathene Subsidiary for any
alleged deficiency in any Tax, there are no pending or, to the knowledge of
Pharmathene, threatened audits or investigations for or relating to any
liability in respect of any Taxes, and Pharmathene has not been notified in
writing of any proposed Tax claims or assessments against Pharmathene or any
Pharmathene Subsidiary (other than in each case, claims or assessments for which
adequate reserves have been established and which are being contested in good
faith). Neither Pharmathene nor any Pharmathene Subsidiary has executed any
waivers or extensions of any applicable statute of limitations to assess any
amount of Taxes. There are no outstanding requests by Pharmathene or any
Pharmathene Subsidiary for any extension of time within which to file any Tax
Return or within which to pay any amounts of Taxes shown to be due on any Tax
Return. To the knowledge of Pharmathene, there are no liens for Taxes on the
assets of Pharmathene or any Pharmathene Subsidiary except for statutory liens
for current Taxes not yet due and payable. There are no outstanding powers of
attorney enabling any party to represent Pharmathene or any Pharmathene
Subsidiary with respect to Taxes. Other than with respect to Pharmathene or any
Pharmathene Subsidiary, neither Pharmathene nor any Pharmathene Subsidiary is
liable for Taxes of any other Person, or is currently under any contractual
obligation to indemnify any person with respect to any amounts of Taxes (except
for customary agreements to indemnify lenders or security holders in respect of
Taxes), or is a party to any tax sharing agreement or any other agreement
providing for payments by Pharmathene or any Pharmathene Subsidiary with respect
to any amounts of Taxes. Neither Pharmathene nor any Pharmathene Subsidiary has
engaged in any transaction which requires its participation to be disclosed
under Treas. Reg. Sec. 1.6011-4.
 
(b) For purposes of this Agreement, the term “Tax” shall mean any United States
or Canadian federal, national, state, provincial, local or other jurisdictional
income, gross receipts, property, sales, use, license, excise, franchise,
employment, payroll, estimated, alternative, or add-on minimum, ad valorem,
transfer or excise tax, goods and services or any other tax, custom, duty,
governmental fee or other like assessment or charge imposed by any governmental
authority, together with any interest or penalty imposed thereon. The term “Tax
Return” shall mean a report, return or other information (including any attached
schedules or any amendments to such report, return or other information)
required to be supplied to or filed with a governmental authority with respect
to any Tax, including an information return, claim for refund, amended return or
declaration or estimated Tax.
 
 
19

--------------------------------------------------------------------------------


 
 
5.12 Title.
 
Except as set forth in Schedule 5.12, Pharmathene and the Pharmathene
Subsidiaries have good and marketable title to all of their respective assets
and properties, in each case free and clear of all Liens. Pharmathene and the
Pharmathene Subsidiaries lease or own all properties and assets necessary for
the operation of their respective businesses as presently conducted, and the
assets and properties of Pharmathene and the Pharmathene Subsidiaries include
all of the assets, of every kind and nature, whether tangible or intangible, and
wherever located, which are utilized by Pharmathene or the Pharmathene
Subsidiaries in the conduct of their respective businesses. Neither Pharmathene
nor the Pharmathene Subsidiaries have received notice of any violation of, or
default under, any law, ordinance, order, regulation, or governmental or
contractual requirement relating to the assets and properties of Pharmathene or
the Pharmathene Subsidiaries which remains uncured or has not been dismissed,
other than with respect to any violation which, individually or in the
aggregate, would not have a Material Adverse Effect. All leases and licenses
pursuant to which Pharmathene or the Pharmathene Subsidiaries lease or license
personal and intangible property from others, are in good standing, valid and
effective in accordance with their respective terms, and there is not, under any
of such leases or licenses, any existing default or event of default (or event
which with notice or lapse of time, or both, would constitute a default, or
would constitute a basis for a claim of force majeure or other claim of
excusable delay or non-performance) which would result in a Material Adverse
Effect. All the tangible personal property owned or leased by Pharmathene or the
Pharmathene Subsidiaries is in good operating condition and repair, subject only
to ordinary wear and tear, and conforms in all respects to all applicable laws,
ordinances, orders, regulations or governmental or contractual requirements
relating to their operation.
 
5.13 Real Estate and Leases.
 
Set forth in Schedule 5.13 attached hereto is a list of every parcel of real
estate owned by Pharmathene or a Pharmathene Subsidiary and a list of each lease
agreement under which Pharmathene or any of the Pharmathene Subsidiaries is
lessee of, or holds or operates, any real estate owned by any third party
(collectively hereinafter referred to as the “Pharmathene Real Properties”).
Pharmathene or a Pharmathene Subsidiary has good and marketable title to the
properties owned by Pharmathene or a Pharmathene Subsidiary set forth on
Schedule 5.13 and all fixtures thereon in fee simple absolute, subject to no
Liens. There is no option or right held by any third party to purchase any such
properties or any part thereof, or any of the fixtures and equipment thereon.
All buildings, driveways and other improvements on such properties,
respectively, are within its boundary lines, and no improvements on adjoining
properties extend across the boundary lines onto such properties. Each lease
agreement described in Schedule 5.13 is in full force and effect and constitutes
a legal, valid and binding obligation of the respective parties thereto. Neither
Pharmathene nor any Pharmathene Subsidiary is in a default under any such lease
agreement, nor to the knowledge of Pharmathene is any other party to any such
lease agreement in default thereunder, and no event has occurred, or is alleged
to have occurred, which constitutes, or with lapse of time or giving of notice
or both would constitute, a default by any party to any such lease agreement or
a basis for a claim of force majeure or other claim of excusable delay or
non-performance thereunder, other than with respect to any default, event or
claim which, individually or in the aggregate, would not have any Material
Adverse Effect.
 

20

--------------------------------------------------------------------------------



    5.14 Contractual and Other Obligations.
 
(a) As used in this Agreement, the term the “Pharmathene Agreements” shall mean
all mortgages, indentures, notes, agreements, contracts, leases, licenses,
franchises, obligations, instruments or other commitments, arrangements or
understandings of any kind, whether written or oral, to which Pharmathene or any
of the Pharmathene Subsidiaries is a party or by which Pharmathene or any of the
Pharmathene Subsidiaries or any of their respective properties may be bound or
affected. Set forth or provided for on Schedule 5.14 attached hereto is a list,
of each Pharmathene Agreement which is material to its business or condition,
including but not limited to: (i) any mortgage, indenture, note, installment
obligation or other instrument, agreement or arrangement for or relating to any
borrowing of money by Pharmathene or any Pharmathene Subsidiary; (ii) any
guaranty, direct or indirect, by Pharmathene or any Pharmathene Subsidiary of
any obligation for borrowings or otherwise, excluding endorsements made for
collection in the ordinary course of business; (iii) any Pharmathene Agreement
made other than in the ordinary course of its business or providing for the
grant of any preferential rights to purchase or lease any assets of Pharmathene
or any Pharmathene Subsidiary, except for such agreements which, individually
and in the aggregate, are not material to Pharmathene’s business or condition;
(iv) any obligation to make payments, contingent or otherwise, arising out of
the prior acquisition of the business, assets or stock of other companies; (v)
any collective bargaining agreement with any trade or labor union; (vi) any
Pharmathene Agreement to which (A) any officer of Pharmathene, (B) director of
Pharmathene or (C) any stockholder of Pharmathene beneficially owning (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) more than 5% of the outstanding shares of Pharmathene
Common Stock (determined on an as-converted basis) (herein referred to
collectively, as the “Pharmathene Insiders”), is a party; (vii) any Pharmathene
Agreement containing noncompetition or other limitations restricting the conduct
of the business of Pharmathene or any Pharmathene Subsidiary; (viii) any license
agreements to which Pharmathene or any Pharmathene Subsidiary is a party
relating to any Intellectual Property; (ix) any partnership, shareholder
agreement, joint venture or similar agreement; (x) any agreements with
independent contractors; (xi) any agreements other than licenses related to any
Intellectual Property; and (xii) any agreements with employees.
 
(b) No event has occurred, or, is alleged to have occurred, which constitutes or
with lapse of time or giving of notice or both, would constitute a default or a
basis for a claim of force majeure or other claim of excusable delay or
non-performance by Pharmathene or any Pharmathene Subsidiary under any
Pharmathene Agreements, except for any such default or claim which, individually
or in the aggregate, would not have a Material Adverse Effect. To the best of
the knowledge of Pharmathene, no party with whom Pharmathene or any Pharmathene
Subsidiary has any Pharmathene Agreement is in default in the performance of any
covenant or condition thereunder or has failed in performance thereunder by
reason of a claim of force majeure or other claim of excusable delay or
non-performance thereunder.
 
 
21

--------------------------------------------------------------------------------


 
5.15 Compensation.
 
Except as disclosed in Schedule 5.15 attached hereto, neither Pharmathene nor
any Pharmathene Subsidiary has any agreement with any employee with regard to
compensation, whether individually or collectively, except agreements terminable
by Pharmathene or any Pharmathene Subsidiary at will without penalty or with
respect to employees located in Canada, by providing the notice or indemnity
required by applicable Canadian federal or provincial law, or oral agreements
terminable by Pharmathene or a Pharmathene Subsidiary on not more than 30 days
notice or with respect to employees located in Canada, any notice or indemnity
required by applicable Canadian federal or provincial law without penalty, and
set forth in Schedule 5.15 is a list of all employees of Pharmathene and each
Pharmathene Subsidiary entitled to receive annual compensation in excess of
$100,000 and their respective positions and salaries. No union or other
collective bargaining unit has been certified or recognized by Pharmathene or
any Pharmathene Subsidiary as representing any of their respective employees.
Neither Pharmathene nor SIGA will incur any liability with respect to any
payment due or damage suffered by any employee of Pharmathene or any Pharmathene
Subsidiary, including, but not limited to, any claims for severance, termination
benefits or similar claims, by virtue of the operation of the Merger and the
transactions contemplated hereby.
 
5.16 Employee Benefit Plans.
 
(a) Except as set forth on Schedule 5.16, neither Pharmathene nor any
Pharmathene Subsidiary maintains, sponsors, contributes to, is required to
contribute to, is a party to, or otherwise has or is reasonably expected to have
any liability (contingent or otherwise) with respect to (1) any “employee
welfare benefit plan,” as defined in Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (2) any “employee pension
benefit plan,” as defined in Section 3(2) of ERISA, (3) any plan or agreement
providing for bonuses, stock options, stock appreciation rights, stock purchase
plans or other forms of equity-based compensation, (4) any other plan or
agreement involving direct or indirect compensation (including any deferred
compensation) other than workers’ compensation, unemployment compensation and
other government programs, (5) any employment, severance, separation, change of
control or other similar contract, arrangement or policy providing for insurance
coverage, salary continuation, non-statutory workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, retirement
benefits, pension, supplemental pension, savings, retirement savings, fringe
benefits, deferred compensation, profit-sharing, bonuses, other forms of
incentive compensation or post-retirement insurance, compensation or benefits,
(6) any other employee benefit plan, arrangement, program, agreement, policy or
practice, formal or informal, funded or unfunded, insured or self-insured, that
covers any current or former employee of Pharmathene or any Pharmathene
Subsidiary, or (7) any multiemployer plan (within the meaning of Section 3(37)
of ERISA) (hereinafter “Multiemployer Plan”). Each plan or agreement required to
be set forth on Schedule 5.16, other than a Multiemployer Plan, pursuant to the
foregoing is referred to herein as a “Pharmathene Benefit Plan.”
 
(b) Pharmathene has delivered or made available to SIGA the following documents
with respect to each Pharmathene Benefit Plan: (1) correct and complete copies
of all documents embodying such Pharmathene Benefit Plan, including
 
 

22

--------------------------------------------------------------------------------



(without limitation) all amendments thereto and all related trust documents, (2)
a written description of any Pharmathene Benefit Plan that is not set forth in a
written document, (3) the most recent summary plan description, summary of
material modifications and other similar descriptive materials distributed to
plan participants and beneficiaries, (4) the most recent Internal Revenue
Service (“IRS”) determination letter or similar forms of any applicable foreign
jurisdiction, if any, (5) the three most recent annual reports (Form Series 5500
and all schedules and financial statements attached thereto), if any, and (6)
all material written agreements and contracts currently in effect, including
(without limitation) administrative service agreements, group annuity contracts
and group insurance contracts.
 
(c) Each Pharmathene Benefit Plan materially complies, and has been maintained
and administered in all material respects in compliance with, its terms and with
the requirements prescribed by any and all applicable law, including (without
limitation) ERISA and the Code. All material contributions, reserves or premium
payments required to be made or accrued as of the date hereof to the Pharmathene
Benefit Plans have been timely made or accrued. Neither Pharmathene nor any
Pharmathene Subsidiary has taken or failed to take any action with respect to
any Pharmathene Benefit Plan which might create any material liability on the
part of Pharmathene or any Pharmathene Subsidiary.
 
(d) Neither Pharmathene nor any Pharmathene Subsidiary maintains, participates
in or contributes to, nor have they ever maintained, participated in, or
contributed to, any Multiemployer Plan, a plan described in Section 413 of the
Code, or any plan subject to Title IV of ERISA or Section 302 of ERISA. Neither
Pharmathene nor any Pharmathene Subsidiary has any outstanding or contingent
obligations or liabilities (including, without limitation, any withdrawal
liability) with respect to a Multiemployer Plan providing pension or other
benefits, a plan described in Section 413 of the Code, or any plan subject to
Title IV of ERISA or Section 302 of ERISA.
 
(e) Neither Pharmathene nor any Pharmathene Subsidiary is subject to any
material liability or penalty under Sections 4975 through 4980B of the Code or
Title I of ERISA. With respect to each Benefit Plan which is a “group health
plan” as defined in Section 5000(b)(1) of the Code and Section 607(l) of ERISA,
Pharmathene and each Pharmathene Subsidiary has complied in all material
respects with the applicable health care continuation requirements in Section
4980B of the Code and in ERISA. Pharmathene, and each Pharmathene Subsidiary,
and each Pharmathene Benefit Plan which is a group health plan has, as of the
date hereof, complied in all material respects with the Family and Medical Leave
Act of 1993, the Health Insurance Portability and Accountability Act of 1996,
the Women’s Health and Cancer Rights Act of 1998, the Newborns’ and Mothers’
Health Protection Act of 1996, and any similar provisions of state law
applicable to employees of Pharmathene and each Pharmathene Subsidiary. No
“prohibited transaction,” within the meaning of Section 4975(c) of the Code or
Sections 406 or 407 of ERISA and not otherwise exempt under Section 408 of
ERISA, has occurred with respect to any Pharmathene Benefit Plan.
 
(f) Except as set forth on Schedule 5.16, there is no contract, plan or
arrangement covering any employee or former employee of Pharmathene or any
Pharmathene Subsidiary that, individually or collectively, would give rise to
the payment as
 
 
23

--------------------------------------------------------------------------------


 
a result of the transactions contemplated by this Agreement of any amount that
would not be deductible by the Pharmathene or such Pharmathene Subsidiary by
reason of Section 280G or 162(m) of the Code.
 
(g) No material action, suit or claim (excluding claims for benefits incurred in
the ordinary course) has been brought or is pending or, to the knowledge of
Pharmathene, threatened against or with respect to any Pharmathene Benefit Plan,
or the assets or any fiduciary thereof (in that person's capacity as a fiduciary
of such Pharmathene Benefit Plan) and to the knowledge of Pharmathene, there are
no facts likely to give rise to any such action, suit or claim. There are no
audits, inquiries or proceedings pending or, to the knowledge of Pharmathene,
threatened by the IRS or the Department of Labor or corresponding authority in
Canada with respect to any Pharmathene Benefit Plan, and no Pharmathene Benefit
Plan has been the subject of any application for relief under the Internal
Revenue Service Employee Plans Compliance Resolution Program or the Closing
Agreement Program, nor has any Pharmathene Benefit Plan been the subject of any
application for relief under the United States Department of Labor Voluntary
Fiduciary Correction Program or Delinquent Filer Voluntary Compliance Program.
 
(h) All Pharmathene Benefit Plans that are intended to be qualified and exempt
from United States federal income taxes under Section 401(a) and Section 501(a),
respectively, of the Code, have been the subject of favorable determination
letters or in the case of prototype plans, opinion letters, from the IRS which
consider the effect of the series of laws commonly known as GUST, and no such
determination letter has been revoked nor has revocation been threatened.
 
(i) Each “fiduciary” (within the meaning of Section 3(21)(A) of ERISA) as to
each Pharmathene Benefit Plan has complied in all material respects with the
requirements of ERISA and all other applicable law in respect of each such
Pharmathene Benefit Plan.
 
(j) Except as set forth in Schedule 5.16, all required employer and employee
contributions and premiums under the Pharmathene Benefit Plans to the date
hereof have been paid or duly accrued, the respective fund or funds established
under the Pharmathene Benefit Plans are, in all material respects, funded in
accordance with all applicable law and such plans, and no material past service
funding liabilities exist thereunder.
 
(k) Other than any pension benefits payable under the Benefit Plans, neither
Pharmathene nor any Pharmathene Subsidiary is under any obligation to provide
benefits or coverage under a Pharmathene Benefit Plan to retirees of Pharmathene
or any Pharmathene Subsidiary or other former employees of Pharmathene or any
Pharmathene Subsidiary (or the beneficiaries of such retirees or former
employees), including, but not limited to, retiree health care coverage (except
to the extent mandated by the Consolidated Omnibus Budget Reconciliation Act of
1985).
 
 

24

--------------------------------------------------------------------------------



(l) Neither Pharmathene nor any Pharmathene Subsidiary maintains any voluntary
employees’ beneficiary association within the meaning of Sections 501(c)(9) and
505 of the Code (a VEBA) with respect to any Pharmathene Benefit Plan.
 
(m) No commitments have been made by Pharmathene or any Pharmathene Subsidiary
to amend any Pharmathene Benefit Plan, to provide increased benefits thereunder
or to establish any new benefit plan, except as required by applicable laws or
as disclosed in Schedule 5.16. None of the Pharmathene Benefit Plans require or
permit retroactive increases or assessments in premiums or payments. Except as
set forth in Schedule 5.16, all Pharmathene Benefit Plans can be amended or
terminated without any restrictions and Pharmathene or a Pharmathene Subsidiary
has the unrestricted power to amend or terminate any of the Pharmathene Benefit
Plans.
 
5.17 Labor Relations.
 
There are no disputes pending or to the knowledge of Pharmathene, threatened
between Pharmathene or any Pharmathene Subsidiary on the one hand and any of
their respective employees on the other, and there are no organizational efforts
currently being made or to the knowledge of Pharmathene threatened involving any
of such employees. Pharmathene has complied with all laws relating to the
employment of labor, including without limitation, any provisions thereof
relating to wages, hours, collective bargaining and the payment of social
security and similar taxes, and is not liable for any material arrearage of
wages or any taxes or penalties for failure to comply with any of the foregoing.
 
5.18 Transactions with Affiliated Persons.
 
Except (i) for employment relationships between Pharmathene or any of the
Pharmathene Subsidiaries and employees of Pharmathene or any of the Pharmathene
Subsidiaries otherwise disclosed pursuant to this Agreement, (ii) for
remuneration by Pharmathene or any of the Pharmathene Subsidiaries for services
rendered as a director, officer or employee of Pharmathene or any of the
Pharmathene Subsidiaries otherwise disclosed pursuant to this Agreement, or
(iii) as set forth in Schedule 5.18, (A) neither Pharmathene nor any of the
Pharmathene Subsidiaries has, and has not since its inception, in the ordinary
course of business or otherwise, directly or indirectly, purchased, leased or
otherwise acquired any property or obtained any services from, or sold, leased
or otherwise disposed of any property or furnished any services to any affiliate
of Pharmathene or any of the Pharmathene Subsidiaries; (B) neither Pharmathene
nor any of the Pharmathene Subsidiaries owes any amount to any affiliate of
Pharmathene or any of the Pharmathene Subsidiaries; (C) no affiliate of
Pharmathene or any of the Pharmathene Subsidiaries owes any amount to any of
Pharmathene or any of the Pharmathene Subsidiaries; and (D) no part of the
property or assets of any affiliate of Pharmathene or any of the Pharmathene
Subsidiaries is used by any of Pharmathene or any of the Pharmathene
Subsidiaries in the conduct or operation of its businesses. No affiliate of
Pharmathene or any of the Pharmathene Subsidiaries owns any business which is a
significant competitor of Pharmathene or any of the Pharmathene Subsidiaries.
 
 
25

--------------------------------------------------------------------------------


 
5.19 Insurance.
 
As of the date of this Agreement, Pharmathene and the Pharmathene Subsidiaries
maintain insurance policies, and bonding arrangements, covering all of their
respective assets and properties, and in each case the various occurrences which
may arise in connection with the operation of their respective businesses.
Schedule 5.19 attached hereto sets forth all such policies and bonding
arrangements. Such policies and bonding arrangements are in full force and
effect, all premiums and other amounts due thereon have been paid, and
Pharmathene, and the Pharmathene Subsidiaries have complied with the provisions
of such policies and bonding arrangements. There are no notices of any pending
or threatened terminations or premium increases with respect to any such
policies or bonding arrangements, and such policies and bonding arrangements
will not be modified as a result of or terminate or lapse by reason of, the
transactions contemplated by this Agreement.
 
5.20 Licenses; Franchises; Rights.
 
Each of Pharmathene and the Pharmathene Subsidiaries has (or has made timely
application for) all franchises, licenses, permits and other governmental and
non-governmental approvals necessary to enable it to carry on its business as
currently conducted, and to the knowledge of Pharmathene, the employees and
agents of Pharmathene and the Pharmathene Subsidiaries also have all such
franchises, licenses, permits, governmental and other approvals required of them
in carrying out their duties on behalf of Pharmathene and the Pharmathene
Subsidiaries, except for such franchises, licenses, permits and other approvals
the failure to hold which, individually or in the aggregate, would not have a
Material Adverse Effect. All such franchises, licenses, permits, and
governmental and other approvals are in full force and effect, there has been no
default or breach thereunder, and there is no pending or threatened proceeding
under which any may be revoked, terminated or suspended, except insofar as would
not, individually or in the aggregate, have a Material Adverse Effect. The
execution and delivery of this Agreement, and the consummation of the Merger,
will not adversely affect or otherwise impair the ability of the Surviving
Corporation fully to enjoy the benefits of any such franchises, licenses,
permits or governmental and other approvals. Schedule 5.20 attached hereto
identifies each material permit, license and other approval required by any
national, state, commonwealth, or territorial government to be maintained by
Pharmathene or any Pharmathene Subsidiary in order to conduct its current
operations. Neither Pharmathene nor any Pharmathene Subsidiary has violated, or
is alleged to have violated, any law, rule, regulation, judgment, stipulation,
injunction, decree, determination, award or other order of any government, or
governmental agency or instrumentality, domestic or foreign, binding upon
Pharmathene or any Pharmathene Subsidiary which violation, individually or in
aggregate, would have a Material Adverse Effect.
 
5.21 Environmental Matters.
 
(a) Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below.
 
(i) “Environment” shall mean air, land, surface soil, subsurface soil, sediment,
surface water, groundwater, wetlands and all flora and fauna present therein or
thereon.
 
 
26

--------------------------------------------------------------------------------


 
 
(ii) “Environmental Conditions” shall mean any pollution or contamination or
threatened pollution or contamination of, or the Release or threatened Release
of Hazardous Materials into, the Environment.
 
(iii) “Environmental Laws” means all federal, regional, state, county or local
laws, statutes, ordinances, decisional law, rules, regulations, codes, orders,
decrees, directives and judgments relating to public health or safety,
pollution, damage to or protection of the Environment, Environmental Conditions,
Releases or threatened Releases of Hazardous Materials into the Environment or
the use, manufacture, processing, distribution, treatment, storage, generation,
disposal, transport or handling of Hazardous Materials, including but not
limited to, the Federal Water Pollution Control Act, 33 U.S.C. §§ 1231-1387; the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901-6991 (“RCRA”); the
Clean Air Act, 42 U.S.C. §§7401-7642; the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601-9675 (“CERCLA”); the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2629; the Federal Occupational Safety
and Health Act, 29 U.S.C. § 657 et seq. (“OSHA”); comparable state laws; and any
and all rules and regulations promulgated thereunder.
 
(iv) “Hazardous Materials” shall mean any substances, materials or wastes,
whether liquid, gaseous or solid, or any pollutant or contaminant, that is
infectious, toxic, hazardous, explosive, corrosive, flammable or radioactive,
including without limitation, petroleum, polychlorinated biphenyls, asbestos and
asbestos containing materials and urea formaldehyde, or that is regulated under,
defined, listed or included in any Environmental Laws, including without
limitation, CERCLA, RCRA and OSHA.
 
(v) “Release” shall mean any intentional or unintentional release, discharge,
burial, spill, leaking, pumping, pouring. emitting, emptying, injection,
disposal or dumping into the Environment.
 
(b) Except as set forth in Schedule 5.21:
 
(i) The respective businesses of Pharmathene and the Pharmathene Subsidiaries,
and the Pharmathene Real Properties, are, and at all times have been, in
compliance with all applicable Environmental Laws, except for such
non-compliance which, individually or in the aggregate, would not have a
Material Adverse Effect.
 
(ii) Pharmathene possess all permits, authorizations, licenses, approvals and
consents required under Environmental Laws (“Environmental Permits”) in order to
conduct its business as it is now being conducted. Pharmathene is in compliance
with all requirements, terms and provisions of such Environmental Permits,
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect.
 
 
27

--------------------------------------------------------------------------------


 
(iii) Pharmathene and each Pharmathene Subsidiary has filed on a timely basis
(and updated as required) all reports, disclosures, notifications, applications,
pollution prevention, stormwater prevention or discharge prevention or response
plans or other emergency or contingency plans required to be filed under
Environmental Laws with respect to its business and the Pharmathene Real
Properties.
 
(iv) Neither Pharmathene nor, to the knowledge of Pharmathene, any Pharmathene
Subsidiary has received any notice that Pharmathene, any Pharmathene Subsidiary
or any of the Pharmathene Real Properties: (1) is in violation of the
requirements of any Environmental Permit or Environmental Laws; (2) is the
subject of any suit, claim, proceeding, demand, order, investigation or request
or demand for information arising under any Environmental Permit or
Environmental Laws; or (3) has actual or potential liability under any
Environmental Laws, including without limitation, CERCLA, RCRA or any comparable
state or local Environmental Laws.
 
(v) To the knowledge of Pharmathene, there are no Environmental Conditions or
other facts, circumstances or activities arising out of or relating to the
business of Pharmathene or any Pharmathene Subsidiary or the use, operation or
occupancy by Pharmathene or any Pharmathene Subsidiary of any of the Pharmathene
Real Properties that result or reasonably could be expected to result in (1) any
obligation of Pharmathene or any Pharmathene Subsidiary to file any report or
notice, to conduct any investigation, sampling or monitoring or to effect any
environmental cleanup or remediation, whether on-site or offsite; or (2)
liability, either to governmental agencies or third parties, for damages
(whether to person, property or natural resources), cleanup costs or remedial
costs of any kind or nature whatsoever.
 
(vi) Neither Pharmathene nor, to the knowledge of Pharmathene, any Pharmathene
Subsidiary has transported for storage, treatment or disposal, by contract,
agreement or otherwise, or arranged for the transportation, storage, treatment
or disposal, of any Hazardous Material at or to any location including, without
limitation, any location used for the treatment, storage or disposal of
Hazardous Materials.
 
5.22 Food And Drug Administration Matters.
 
(a) For purposes of this Agreement: (i)”FDA” means the United States Food and
Drug Administration and corresponding regulatory agencies in other countries and
in states of the United States, (ii) “FDA Clearance and Approval” means any
pre-market notification or pre-market approval application, consent,
certificate, registration, permit, license or other authorization, and the
filing of any notification, application, report or information, required by the
FDA or any other government entity pursuant to any FDA Law, (iii) “FDA Company
Contractor” means any person with which Pharmathene or SIGA, as the case may be,
formerly or presently had or has any agreement or arrangement (whether oral or
written) under which that person has or had physical possession of, or was or is
obligated to develop, test, process, investigate, manufacture or produce, any
FDA Regulated Product on behalf of Pharmathene, (iv)”FDA Law” means any statute,
regulation, judicial or administrative interpretation,
 
 
28

--------------------------------------------------------------------------------


 
 
guideline, point-to-consider, recommendation or standard international guidance
relating to any FDA Regulated Product, including, without limitation, the
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. sec. 301 et seq., the FDA
Modernization Act of 1997, Stand Alone Provisions, Pub. L. No. 105-115, 111
Stat. 2295 (1997), and equivalent statutes, regulations and guidances adopted by
countries, international bodies and other jurisdictions, in addition to the
United States, where Pharmathene has facilities, does business, or directly or
through others sells or offers for sale any FDA Regulated Product, and (v) “FDA
Regulated Product” means any product or component including, without limitation,
any medical device, that is studied, used, held or offered for sale for human
research or investigation or clinical use.
 
(b) Pharmathene has not obtained any clearances or approvals from the FDA to
conduct its current businesses, to manufacture, hold or sell FDA Regulated
Products, and to use and occupy the Pharmathene Real Properties.
 
(c) Pharmathene has no obligations to submit reports and filings to the FDA.
 
(d) Except as set forth in Schedule 5.22, there is no civil, criminal or
administrative action, suit, demand, claim, complaint, hearing, notice of
violation, investigation, notice, demand letter, proceeding or request for
information pending or any liability (whether actual or contingent) to comply
with any FDA Laws. There is no act, omission, event or circumstance of which
Pharmathene has knowledge that may give rise to any such action, suit, demand,
claim, complaint, hearing, notice of violation, investigations, notice, demand
letter, proceeding or request, or any such liability:
 
(i) against, involving or of Pharmathene, or
 
(ii) against, involving or of any other person (including, without limitation,
any FDA Company Contractor) that could be imputed or attributed to Pharmathene.
 
(f) There has not been any violation of any FDA Laws by Pharmathene in their
prior product developmental efforts, or any other government entity (or any
failure to make any such submission or report) that could reasonably be expected
to require investigation, corrective action or enforcement action.
 
5.23 Brokers and Finders.
 
Except as set forth in Schedule 5.23, neither Pharmathene, nor any Pharmathene
Subsidiary, nor any director, officer, agent or employee thereof has employed
any broker or finder or has incurred or will incur any broker’s, finder’s or
similar fees, commissions or expenses, in each case in connection with the
transactions contemplated by this Agreement.
 
5.24 Absence of Certain Business Practices.
 
Neither Pharmathene nor any of the Pharmathene Subsidiaries, nor any of their
respective directors or officers, nor, to the knowledge of Pharmathene, any of
the employees or agents of
 

29

--------------------------------------------------------------------------------



Pharmathene or any of the Pharmathene Subsidiaries, has directly or indirectly
(a) made any contribution or gift which contribution or gift is in violation of
any applicable Law, (b) made any bribe, rebate, payoff, influence payment,
kickback or other payment to any Person, private or public, regardless of form,
whether in money, property or services (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured,
(iii) to obtain special concessions or for special concessions already obtained
for or in respect of Pharmathene or any of the Pharmathene Subsidiaries, or any
affiliate of  Pharmathene or any of the Pharmathene Subsidiaries, or (iv) in
violation of any Law or legal requirement, or (c) established or maintained any
fund or asset of Pharmathene or any of the Pharmathene Subsidiaries, that has
not been recorded in the books and records of Pharmathene or the appropriate
Pharmathene Subsidiary. For purposes of this Agreement, the term “Person” shall
mean an individual, partnership, venture, unincorporated association,
organization, syndicate, corporation, limited liability company, or other
entity, trust, trustee, executor, administrator or other legal or personal
representative or any government or any agency or political subdivision thereto,
and the term “Law” shall mean any law in any jurisdiction (including common
law), statute, code, ordinance, rule, regulation, permit, order, decree or other
requirement or guideline.
 
5.25 Restrictions on Business Activities.
 
There are no judgments, injunctions, orders or decrees binding upon any of
Pharmathene or any of the Pharmathene Subsidiaries, or, to the knowledge of
Pharmathene, threatened, that has or could either individually or in the
aggregate reasonably be expected to have the effect of prohibiting or impairing
the conduct of the business by Pharmathene or any of the Pharmathene
Subsidiaries, as currently conducted or any business practice of Pharmathene or
any of the Pharmathene Subsidiaries, including the acquisition of property, the
sale of products, the provision of services, the hiring of employees, and the
solicitation of customers.
 
5.26 Section 203 of GCL Not Applicable. 
 
The Board of Directors of Pharmathene has taken all actions so that the
restrictions contained in Section 203 of the GCL applicable to a “business
combination” (as defined in Section 203) will not apply to the execution,
delivery or performance of this Agreement or to the consummation of the Merger
or the other transactions contemplated by this Agreement.
 
5.27 Books and Records.
 
The books and records of Pharmathene and each of the Pharmathene Subsidiaries
with respect to Pharmathene and any of the Pharmathene Subsidiaries, their
operations, employees and properties have been maintained in the usual, regular
and ordinary manner, all entries with respect thereto have been accurately made,
and all transactions involving Pharmathene and any of the Pharmathene
Subsidiaries, have been accurately accounted for.
 
5.28 Disclosure.
 
None of the representations or warranties of Pharmathene contained herein and
none of the information contained in the Pharmathene Disclosure Schedule is
false or misleading in any material respect or omits to state a fact herein or
therein necessary to make the statements herein
 

30

--------------------------------------------------------------------------------


 

 
or therein, in light of the circumstance in which they were made, not misleading
in any material respect.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF SIGA AND MERGER SUB
 
Each of SIGA and Merger Sub hereby represents and warrants to Pharmathene as
follows, except as set forth in the written disclosure schedules delivered by
SIGA to Pharmathene (the “SIGA Disclosure Schedules”). The SIGA Disclosure
Schedules shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Article VI. The
disclosures in any section or subsection of the SIGA Disclosure Schedules shall
qualify other sections and subsections in this Article VI to the extent it is
reasonably clear from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections. The inclusion of any
information in the SIGA Disclosure Schedules (or any update thereto) shall not
be deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms hereof to be disclosed, is material, has
resulted in or would result in a Material Adverse Effect, or is outside the
ordinary course of business. For purposes of this Agreement, the phrase “to the
knowledge of SIGA” or any phrase of similar import shall mean the actual or
constructive knowledge of any person holding the office or position, or
fulfilling the function of a director or officer of SIGA or Merger Sub.
 
6.1 Incorporation.
 
SIGA is duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full corporate power and authority to own or hold
under lease the assets and properties which it owns or holds under lease, to
conduct its business as currently conducted, to perform all of its obligations
under the agreements to which it is a party, including, without limitation, this
Agreement, and upon the receipt of authorization of the stockholders of SIGA, in
accordance with the GCL, to consummate the Merger. SIGA is in good standing in
each other jurisdiction wherein the failure so to qualify, individually or in
the aggregate, would have a Material Adverse Effect. The copies of the
certificate of incorporation and by-laws of SIGA which have been delivered to
Pharmathene by SIGA are complete and correct.
 
6.2 Authorization.
 
The execution and delivery of this Agreement SIGA and Merger Sub, the
performance by SIGA and Merger Sub of their respective covenants and agreements
hereunder and thereunder and upon the receipt of authorization of the
stockholders of SIGA, in accordance with the GCL, the consummation by SIGA and
Merger Sub of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action. When executed and delivered by
SIGA and Merger Sub, this Agreement shall constitute the valid and legally
binding obligations of SIGA and Merger Sub, respectively, enforceable against
SIGA and Merger Sub in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency or other laws affecting generally the
enforceability of creditors’ rights and by limitations on the availability of
equitable remedies.
 

31

--------------------------------------------------------------------------------



       6.3 Conflicts.
 
Neither the execution and delivery of this Agreement, nor upon the receipt of
authorization of the stockholders of SIGA, in accordance with the GCL, the
consummation of the transactions contemplated herein, including without
limitation, the PIPE (as hereinafter defined), will violate any provision of the
certificate of incorporation or by-laws of SIGA or Merger Sub or, subject to
compliance with the regulatory requirements hereinafter specified in this
Section 6.3, any law, rule, regulation, writ, judgment, injunction, decree,
determination, award or other order of any court, government or governmental
agency or instrumentality, domestic or foreign, binding upon SIGA or Merger Sub
or any of their subsidiaries or conflict with or result in any breach of any of
the terms of or the creation or imposition of any mortgage, deed of trust,
pledge, lien, security interest or other charge or encumbrance of any nature
pursuant to, or create any cause for termination under, the terms of any
material contract or agreement to which SIGA, Merger Sub or any of their
respective subsidiaries is a party or by which SIGA, Merger Sub, or any of their
respective subsidiaries or any of their respective properties or assets is
bound. Other than the approval of the consummation of the transactions
contemplated by this Agreement in accordance with the GCL by the stockholders of
SIGA and except as set forth on Schedule 6.3, no consents, approvals or
authorizations, or filings or registrations with any governmental agency or
authority or any other person or entity are required in connection with the
execution and delivery of this Agreement by SIGA or Merger Sub or the
consummation by SIGA or Merger Sub of the transactions contemplated hereby,
including without limitation, the PIPE (as hereinafter defined).
 
6.4 Capitalization. 
 
(a) The authorized capital stock of SIGA consists of (i) 50,000,000 shares of
SIGA Common Stock, of which 26,500,648 shares are issued and outstanding, and
(ii) 10,000,000 shares of Preferred Stock, of which 10,000,000 are designated as
Series A Preferred Stock (hereinafter referred to as the “SIGA Preferred Stock”
and together with the SIGA Common Stock the “SIGA Capital Stock”), of which
68,038 shares are issued and outstanding. There is no other class of SIGA
authorized, issued or outstanding. All of the outstanding shares of SIGA Common
Stock and SIGA Preferred Stock are, and all outstanding shares of SIGA Common
Stock issuable upon exercise of SIGA Options (as hereinafter defined) and SIGA
Warrants (as hereinafter defined) will be, duly authorized, validly issued and
fully paid and non-assessable, issued without violation of the preemptive rights
of any person. Except as set forth on Schedule 6.4, there are no subscriptions,
warrants, options, calls, commitments by or agreements to which SIGA is bound
relating to the issuance, conversion, or purchase of any shares of SIGA Common
Stock, or any other capital stock of SIGA, except for the options (the “SIGA
Options”) granted by SIGA pursuant to the SIGA Stock Option Plan covering an
aggregate of 8,238,727 shares of SIGA Common Stock. The warrants described on
Schedule 6.4 are hereinafter referred to as the “SIGA Warrants.” The aggregate
number of shares of SIGA Common Stock issuable upon the exercise of SIGA Options
or SIGA Warrants, for an exercise price greater than $2.00 per share
(hereinafter referred to as the “Partially Excluded Derivative Shares”), is
7,264,439. SIGA is not a party to any agreement or arrangement relating to the
voting or control of any of its capital stock, or obligating SIGA, directly or
indirectly, to sell any asset which is material to the businesses, financial
condition, results of operations or prospects of SIGA
 
 
 

32

--------------------------------------------------------------------------------



and the SIGA Subsidiaries (as hereinafter defined), taken as a whole
(hereinafter referred to as “SIGA’s business or condition”). Except as set forth
in Schedule 6.4, SIGA has not agreed to register any securities under the
Securities Act, under any arrangements that would require any such registration
as a result of this agreement or the transactions contemplated hereby or
otherwise. All outstanding shares of SIGA Capital Stock, all outstanding SIGA
Options, and all outstanding SIGA Warrants have been issued or granted in
compliance with all applicable securities laws.
 
(b) Except as set forth on Schedule 6.4, there are no anti-dilution or price
adjustment provisions contained in any security issued by SIGA (or in any
agreement providing rights to SIGA’s security holders) and except as set forth
on Schedule 6.4, the sale and issuance of the Aggregate Merger Consideration or
securities to be issued in connection with the PIPE will not obligate SIGA to
issue shares of SIGA Common Stock or any other securities to any person (other
than as contemplated by this Agreement or the PIPE) and except as set forth on
Schedule 6.4, will not result in a right of any holder of SIGA securities to
adjust the exercise, conversion, exchange or reset price under such securities.
 
(c) SIGA is not a reporting issuer under securities legislation in Canada.
 
(d) The authorized capital stock of Merger Sub consists of 1,000 shares of
common stock, $.01 par value per share (“Merger Sub Common Stock”). All of the
issued and outstanding shares of Merger Sub Common Stock are owned by SIGA.
Merger Sub does not have issued or outstanding any options, warrants,
subscriptions, calls, rights, convertible securities or other agreements or
commitments obligating Merger Sub to issue, transfer or sell any shares of
Merger Sub Common Stock to any party, other than SIGA.
 
6.5 Subsidiaries.
 
Schedule 6.5 annexed hereto sets forth the name of each corporation,
partnership, joint venture, business trust or other legal entity in which SIGA,
directly or indirectly, beneficially or legally owns or holds any capital stock
or other proprietary interest (herein referred to, individually, as a “SIGA
Subsidiary” and, collectively, as the “SIGA Subsidiaries”), the jurisdiction of
its incorporation or formation, and SIGA’s direct or indirect ownership thereof.
Each Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has full
corporate power and authority to own or hold under lease the assets and
properties which it owns or holds under lease and to perform all its obligations
under the agreements to which it is a party and to conduct such Subsidiary’s
business. No SIGA Subsidiary is a resident of Canada for purposes of the Income
Tax Act (Canada) and none of SIGA or any SIGA Subsidiary files any Tax Returns
with any governmental entity of Canada or any political subdivision thereof.
Each SIGA Subsidiary is in good standing in each other jurisdiction wherein the
failure so to qualify would, individually or in the aggregate, have a Material
Adverse Effect. All of the outstanding shares of the capital stock of each SIGA
Subsidiary are owned by SIGA and are duly authorized and validly issued, fully
paid and non-assessable, issued without violation of the preemptive rights of
any person, and are owned free and clear of any mortgages, deeds of trust,
pledges, liens, security interests or
 

33

--------------------------------------------------------------------------------



any charges or encumbrances of any nature. No shares of capital stock or other
proprietary interest of any SIGA Subsidiary is subject to any option, call,
commitment or other agreement of any nature, and there are no subscriptions,
warrants, options, calls, commitments by agreements to which SIGA or any SIGA
Subsidiary is bound relating to the issuance or purchase of any shares of
capital stock of any SIGA Subsidiary. Neither SIGA nor any SIGA Subsidiary is
party to any agreement or arrangement relating to the voting or control of any
capital stock of any SIGA Subsidiary, or obligating SIGA or any SIGA Subsidiary
to sell any assets of any SIGA Subsidiary which is material to SIGA’s business
or condition. The copies of the certificates of incorporation and by-laws, or
other instruments of formation, of each such SIGA Subsidiary, which have been
delivered or made available to Pharmathene by SIGA are complete and correct.
 
6.6 Disputes and Litigation.
 
Except as set forth in SIGA’s Form 10-K filed with the SEC with respect to the
fiscal year ended December 31, 2005 (hereinafter referred to as the “Form
10-K”), SIGA’s Form 10-Q filed with the SEC with respect to the three months
ended on March 31, 2006 (hereinafter referred to as the “Form 10-Q”), in any
Form 8-K filed by SIGA with the SEC between the date of the Form 10-K and the
date hereof (each hereinafter referred to as a “Form 8-K”) or any amendment to
the Form 10-K, the Form 10-Q a Form 8-K filed prior to the execution of this
Agreement (hereinafter referred to as “Publicly Disclosed”), there is no action,
suit, proceeding, or claim, pending or to the Knowledge of SIGA, threatened, and
no investigation by any court or government or governmental agency or
instrumentality, domestic or foreign, pending or to the Knowledge of SIGA,
threatened, against SIGA or any of the SIGA Subsidiaries, before any court,
government or governmental agency or instrumentality, domestic or foreign, nor
is there any outstanding order, writ, judgment, stipulation, injunction, decree,
determination, award, or other order of any court or government or governmental
agency or instrumentality, domestic or foreign, against SIGA or any of the SIGA
Subsidiaries.
 
6.7 Financial Statements and SEC Filings.
 
(a) The consolidated financial statements (hereinafter referred to collectively
as the “SIGA Audited Financial Statements”) of SIGA and its consolidated
subsidiaries contained in each Form 10-K or Form 10-KSB filed, with respect to
the fiscal years ended December 31, 2004 and 2005, by SIGA in response to “Item
8. Consolidated Financial Statements and Supplementary Data”, are true and
correct and have been prepared in conformity with generally accepted accounting
principles consistently applied throughout the periods to which such financial
statements relate. The SIGA Audited Financial Statements fairly present, in all
material respects in conformity with such principles as so applied, the
consolidated financial position and results of operations and cash flows of SIGA
and the SIGA Subsidiaries, at the dates shown and for the periods therein
specified. The balance sheets constituting a part of the SIGA Audited Financial
Statements fairly present in all material respects all consolidated liabilities
of SIGA and the SIGA Subsidiaries, on a consolidated basis, of the types
normally reflected in balance sheets as and at the respective dates thereof. All
adjustments necessary to fairly present, in all material respects, the
consolidated financial position and results of operations and cash flows of SIGA
and the SIGA Subsidiaries and the changes in their cash flows, on a consolidated
basis for such periods have been included in the SIGA Audited Financial
Statements.
 
 
34

--------------------------------------------------------------------------------


 
 
(b) The consolidated financial statements (hereinafter referred to as the “SIGA
Interim Financial Statements,” and, together with the SIGA Audited Financial
Statements, herein referred to as the “SIGA Historical Financial Statements”) of
SIGA and its consolidated subsidiaries contained in each Form 10-Q filed by SIGA
in response to “Item 1. Financial Statements” are true and correct and have been
prepared in conformity with generally accepted accounting principles
consistently applied through the periods to which such financial statements
related, except as permitted by Form 10-Q. The SIGA Interim Financial Statements
fairly present in all material respects in conformity with such principles so
applied, the consolidated financial position and results of operations and cash
flows of SIGA and the SIGA Subsidiaries, on a consolidated basis, at the dates
shown and for the periods therein specified. The balance sheets constituting a
part of the SIGA Interim Financial Statements fairly present, in all material
respects, all liabilities of SIGA and the SIGA Subsidiaries, on a consolidated
basis of the types normally reflected in balance sheets as and at the respective
date thereof. All adjustments necessary to fairly present, in all material
respects, the consolidated financial position and results of operations and cash
flows of SIGA and the SIGA Subsidiaries and the changes in their cash flows, on
a consolidated basis, for such periods have been included in the SIGA Interim
Financial Statements.
 
(c) Each of SIGA and each SIGA Subsidiary: maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded timely as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since December 31, 2004, there have been no changes
in the internal accounting controls or in other factors that could affect SIGA’s
internal accounting controls.
 
(d) SIGA has filed all forms, reports and documents required to be filed with
the SEC since January 1, 2000 except to the extent that the failure to file such
would have a Material Adverse Effect on SIGA. All such required forms, reports
and documents (including those that SIGA may file subsequent to the date hereof)
are referred to herein as the “SIGA SEC Reports.” As of their respective dates,
the SIGA SEC Reports (i) were prepared in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SIGA SEC Reports, and (ii)
did not at the time they were filed (or if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Without limiting the generality of the foregoing, at the time each
SIGA SEC Report filed after July 30, 2002 containing financial statements was
filed with the SEC, such SIGA SEC Report complied in all material respects with
the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”), as and to
the extent applicable thereto, and the rules and regulations of the SEC
promulgated thereunder and applicable to such SIGA SEC Reports. Each of the
principal executive officer of SIGA and the principal financial officer of SIGA
(as defined under the Sarbanes-
 
 
 
35

--------------------------------------------------------------------------------


 
 
 
Oxley Act), or each former principal executive officer of SIGA and each former
principal financial officer of SIGA, as applicable, has made the certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act and the rules and
regulations of the SEC promulgated thereunder with respect to the SIGA SEC
Reports pursuant to the Exchange Act, when applicable. None of the SIGA’s
Subsidiaries is or has been required to file any forms, reports or other
documents with the SEC.
 
6.8 Absence of Undisclosed Liabilities.
 
Except as Publicly Disclosed or otherwise disclosed in this Agreement or
disclosed in the SIGA Historical Financial Statements, neither SIGA, nor any of
the SIGA Subsidiaries has any liabilities, whether accrued, absolute,
contingent, or otherwise, whether due or to become due and whether the amount
thereof is readily ascertainable or not, other than liabilities which,
individually or in the aggregate, would not have a Material Adverse Effect, or
any unrealized or anticipated losses from any unfavorable commitments or sales
of products, other than those which, individually or in the aggregate, would not
have a Material Adverse Effect.
 
6.9 Absence of Certain Changes.
 
Except as Publicly Disclosed or as described on Schedule 6.9, subsequent to
December 31, 2005, neither SIGA nor any SIGA Subsidiary has:
 
(a) amended or otherwise modified its constituting documents or by-laws (or
similar organizational documents);
 
(b) altered any term of any of its outstanding securities or made any change in
its outstanding shares of capital stock or other ownership interests or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
(c) with respect to, any shares of its capital stock or any other of its
securities, granted, encumbered, issued or sold, or authorized for grant or
encumbrance, issuance or sale, or granted, encumbered, issued or sold any
options, warrants, purchase agreements, put agreements, call agreements,
participation agreements, subscription rights, conversion rights, exchange
rights or other securities, contracts, arrangements, understanding or
commitments fixed or contingent that could directly or indirectly require SIGA
or any SIGA Subsidiary to issue, sell, pledge, dispose of or otherwise cause to
become outstanding, any of its authorized but unissued shares of capital stock
or ownership interests, as appropriate, or any securities convertible into,
exchangeable for or carrying a right or option to purchase shares of capital
stock, or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock or ownership interests, as
appropriate or entered into any agreement, commitment or understanding calling
for any of the above;
 
(d) declared, set aside or made any payment, dividend or other distribution upon
any capital stock or, directly or indirectly, purchased, redeemed or otherwise
acquired or disposed of any shares of capital stock or other securities of or
other ownership interests in SIGA or any SIGA Subsidiary;
 
 
36

--------------------------------------------------------------------------------


 
(e) incurred any liability or obligation under agreements or otherwise, except
current liabilities entered into or incurred in the ordinary course of business
consistent with past practice; issued any notes or other corporate debt
securities or paid or discharged any outstanding indebtedness, except in the
ordinary course of business consistent with past practice; or waived any of its
respective rights;
 
(f) mortgaged, pledged, subjected to any Lien or granted any security interest
in any of its assets or properties; entered into any lease of real property or
buildings; or, except in the ordinary course of business consistent with past
practice, entered into any lease of machinery or equipment, or sold,
transferred, leased to others or otherwise disposed of any tangible or
intangible asset or property;
 
(g) effected any increase in salary, wages or other compensation of any kind,
whether current or deferred, to any employee or agent, other than routine
increases in the ordinary course of business consistent with past practice or as
was required from time to time by governmental legislation affecting wages
(provided, however, that in no event was any such increase in compensation made
with respect to any employee or agent earning in excess of $100,000 per annum);
made any bonus, pension, option, deferred compensation, or retirement payment,
severance, profit sharing, or like payment to any employee or agent, except as
required by the terms of plans or arrangements existing prior to such date
(provided, however, that in no event was any such payment made with respect to
any employee or agent earning in excess of $100,000 per annum); or entered into
any salary, wage, severance, or other compensation agreement with a term of one
year or longer with any employee or agent or made any contribution to any trust
or plan for the benefit of any employee or agent, except as required by the
terms of plans or arrangements existing prior to such date; or lost the
employment services of any employee whose annual salary exceeded $100,000;
 
(h) adopted or, except as required by law, amended, any employee benefit plan
other than as necessary in connection with the transactions contemplated hereby;
 
(i) entered into any transaction other than in the ordinary course of business
consistent with past practice, except in connection with the execution and
performance of this Agreement and the transactions contemplated hereby;
 
(j) terminated or modified any SIGA Agreement, or received any written notice of
termination of any SIGA Agreement, except for terminations of SIGA Agreements
upon their expiration during such period in accordance with their terms;
 
(k) incurred or assumed any indebtedness for borrowed money or guaranteed any
obligation or the net worth of any entity or person;
 
(l) discharged or satisfied any Lien other than those then required to be
discharged or satisfied during such period in accordance with their original
terms;
 
(m) paid any material obligation or liability (absolute, accrued, contingent or
otherwise), whether due or to become due, except for any current liabilities,
 
 
37

--------------------------------------------------------------------------------


 
and the current portion of any long term liabilities, shown on the SIGA
Historical Financial Statements or incurred since December 31, 2005 in the
ordinary course of business consistent with past practice;
 
(n) cancelled, waived or compromised any material debt or claim;
 
(o) suffered any damage, destruction, or loss to any of its assets or properties
(whether or not covered by insurance) except for damage, destruction or loss
occurring in the ordinary course of business which, individually or in the
aggregate, would not have a Material Adverse Effect;
 
(p) made any loan or advance to any entity or person other than travel and other
similar routine advances to employees in the ordinary course of business
consistent with past practice;
 
(q) made any capital expenditures or capital additions or betterments in amounts
which exceed $50,000 in the aggregate;
 
(r) purchased or acquired any capital stock or other securities of any other
corporation or any ownership interest in any other business enterprise;
 
(s) changed its method of accounting or its accounting principles or practices,
including any policies or practices with respect to the establishment of
reserves for work-in-process and accounts receivable, utilized in the
preparation of the SIGA Historical Financial Statements, other than as required
by GAAP;
 
(t) instituted or settled any litigation or any legal, administrative or
arbitration action or proceeding before any court, government or governmental
agency or instrumentality, domestic or foreign, relating to it or any of its
properties or assets;
 
(u) made any new elections, changed any current elections or settled or
compromised any liability with respect to its Taxes; or
 
(v) entered into any agreement or commitment to do any of the foregoing; or
 
(w) suffered any Material Adverse Effect;
 
and, since December 31, 2005, there has been no condition, development or
contingency which, so far as reasonably may be foreseen, may, individually or in
the aggregate, have a Material Adverse Effect.
 
6.10 Intellectual Property.

(a) Set forth on Schedule 6.10 is a true, accurate and complete list of all
Intellectual Property Rights owned, licensed or used by SIGA and that are
material to the business of SIGA as presently conducted or as contemplated to be
conducted (hereinafter referred to as the “SIGA Intellectual Property Rights”),
specifying whether such
 
 
38

--------------------------------------------------------------------------------


 
 
 Intellectual Property Rights are exclusive or non-exclusive to SIGA and
including identifying information of all federal, state and foreign
registrations of such Intellectual Property Rights or applications for
registration thereof (but excluding software licenses that are generally
commercially available).
 
(b) SIGA owns, is licensed to use, or otherwise has the full legal right to use
all of the SIGA Intellectual Property Rights, free and clear of any Lien. To the
knowledge of SIGA, all of such SIGA Intellectual Property Rights are sufficient
for the conduct of SIGA’s business as presently conducted and to the knowledge
of SIGA, as contemplated to be conducted, and constitute all of the Intellectual
Property Rights owned, licensed or used by SIGA. Except for the licenses
disclosed in Schedule 6.10 (hereinafter referred to as the “SIGA Licenses”), (i)
SIGA is not bound by or a party to any rights or options (whether or not
currently exercisable), licenses or agreements of any kind (other than software
licenses that are generally commercially available) with respect to the SIGA
Intellectual Property Rights and (ii) to SIGA’s knowledge, there are no other
outstanding rights or options (whether or not currently exercisable), licenses
or agreements of any kind relating to SIGA Intellectual Property Rights. Except
under the SIGA Licenses identified in Schedule 6.10, SIGA is not obligated to
pay any royalties or other compensation or expenses (other than fees for
software licenses that are generally commercially available), to any third party
in respect of its ownership, use or license of any of the SIGA Intellectual
Property Rights. There has been no breach or violation by SIGA, and to the
knowledge of SIGA there is no breach or violation by any other party to, any
SIGA License that is reasonably likely to give rise to any termination or any
loss of rights thereunder.
 
(c) To the knowledge of SIGA, neither SIGA’s business, as presently conducted or
as contemplated to be conducted, nor the current and contemplated products or
services of SIGA infringe, constitute the misappropriation of, or conflict with,
any Intellectual Property Rights of any third party. SIGA is not aware of any
claim, and has not received any notice or other communication (in writing or
otherwise) of any claim from, any person asserting that SIGA’s business, as
presently conducted or as contemplated to be conducted, or any of the current or
contemplated products or services of SIGA infringe or may infringe, constitute
the misappropriation of, or conflict with, any Intellectual Property Rights of
another person. SIGA is not aware of any existing or threatened infringement,
misappropriation, or competing claim by any third party on the right to use or
own any of, the SIGA Intellectual Property Rights.
 
(d) SIGA has taken commercially reasonable measures and precautions to establish
and preserve the confidentiality, secrecy and ownership of all SIGA Intellectual
Property Rights with respect to its products and services. Without limiting the
generality of the foregoing, employees who have had access to confidential or
proprietary information of SIGA have executed and delivered to SIGA
confidentiality agreements in a form customary in the industry in which SIGA
operates. Copies of such agreements have been delivered to Pharmathene, and all
of such agreements are in full force and effect. SIGA is not aware of any
violation of the confidentiality of any non-public SIGA Intellectual Property
Rights. SIGA is not making unlawful use of any confidential information or trade
secrets of any third party. To the knowledge of SIGA, the activities of SIGA’s
employees, consultants, or independent contractors on behalf of SIGA’s business,
as presently conducted
 
 
39

--------------------------------------------------------------------------------


 
and contemplated to be conducted, do not violate any agreements or arrangements
which such employees have with former employers or any other third person. To
the knowledge of SIGA, no current or former employee, officer, director,
stockholder, consultant or independent contractor has any right, claim or
interest in or with respect to any of the SIGA Intellectual Property Rights.
 
(e) Except as set forth in Schedule 6.10, to the knowledge of SIGA, no third
party has infringed, misappropriated or otherwise conflicted with any of the
SIGA Intellectual Property Rights. To the knowledge of SIGA, there are no third
party challenges to the SIGA Intellectual Property Rights including
interferences, reexaminations, oppositions and appeals.
 
(f) Except as set forth in Schedule 6.10, (i) there is no action, suit, order,
claim, or to SIGA’s knowledge, governmental investigation pending, or, to SIGA’s
knowledge, threatened in writing against SIGA or affecting SIGA, relating to the
SIGA Intellectual Property and reasonably likely so as to cause a Material
Adverse Effect (or to the knowledge of SIGA, pending or threatened in writing
against any of the officers, directors or employees of SIGA with respect to
SIGA’s business or proposed business activities) at law or in equity, or before
of by any governmental department, commission, board, bureau, agency or
instrumentality (including, without limitation, any actions, suit, proceedings
or investigations with respect to the transactions contemplated by this
Agreement); (ii) nor has there been any such actions, suits, orders, claims, or
to the knowledge of SIGA, governmental investigations or claims pending against
SIGA at any time; (iii) to the knowledge of SIGA, there is no valid basis for
any of the foregoing; (v) SIGA is not subject to any judgment, order or decree
of any court or other governmental agency; and (vi) there is no action, suit,
proceeding, or investigation by SIGA currently pending or which SIGA presently
intends to initiate with respect to the transactions contemplated by the
Agreement.
 
6.11 Taxes.
 
Except as set forth in Schedule 6.11, SIGA and each SIGA Subsidiary has timely
and accurately filed, or caused to be timely and accurately filed, all Tax
Returns required to be filed by it, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all amounts of Taxes required to be
paid, collected or withheld, other than such Taxes for which adequate reserves
have been established and which are being contested in good faith. There are no
claims or assessments pending against SIGA or any SIGA Subsidiary for any
alleged deficiency in any Tax, there are no pending or, to the knowledge of
SIGA, threatened audits or investigations for or relating to any liability in
respect of any Taxes, and SIGA has not been notified in writing of any proposed
Tax claims or assessments against SIGA or any SIGA Subsidiary (other than in
each case, claims or assessments for which adequate reserves have been
established and which are being contested in good faith). Neither SIGA nor any
SIGA Subsidiary has executed any waivers or extensions of any applicable statute
of limitations to assess any amount of Taxes. There are no outstanding requests
by SIGA or any SIGA Subsidiary for any extension of time within which to file
any Tax Return or within which to pay any amounts of Taxes shown to be due on
any Tax Return. To the knowledge of SIGA, there are no liens for Taxes on the
assets of SIGA or any SIGA Subsidiary except for statutory liens for current
Taxes not yet due and payable. There are no outstanding powers of attorney
enabling any party to represent SIGA or
 
 
40

--------------------------------------------------------------------------------


 
 
any SIGA Subsidiary with respect to Taxes. Other than with respect to SIGA or
any SIGA Subsidiary, neither SIGA nor any SIGA Subsidiary is liable for Taxes of
any other Person, or is currently under any contractual obligation to indemnify
any person with respect to any amounts of Taxes (except for customary agreements
to indemnify lenders or security holders in respect of Taxes), or is a party to
any tax sharing agreement or any other agreement providing for payments by SIGA
or any SIGA Subsidiary with respect to any amounts of Taxes. Neither SIGA nor
any SIGA Subsidiary has engaged in any transaction which requires its
participation to be disclosed under Treas. Reg. Sec. 1.6011-4.
 
6.12 Title.
 
SIGA and the SIGA Subsidiaries have good and marketable title to all of their
respective assets and properties, in each case free and clear of all Liens
except for those Liens described on Schedule 6.12 (hereinafter referred to as
the “SIGA Permitted Liens”). SIGA and the SIGA Subsidiaries lease or own all
properties and assets necessary for the operation of their respective businesses
as presently conducted, and the assets and properties of SIGA and the SIGA
Subsidiaries include all of the assets, of every kind and nature, whether
tangible or intangible, and wherever located, which are utilized by SIGA or the
SIGA Subsidiaries in the conduct of their respective businesses. Neither SIGA
nor the SIGA Subsidiaries have received notice of any violation of, or default
under, any law, ordinance, order, regulation, or governmental or contractual
requirement relating to the assets and properties of SIGA or the SIGA
Subsidiaries which remains uncured or has not been dismissed, other than with
respect to any violation which, individually or in the aggregate, would not have
a Material Adverse Effect. All leases and licenses pursuant to which SIGA or the
SIGA Subsidiaries lease or license personal and intangible property from others,
are in good standing, valid and effective in accordance with their respective
terms, and there is not, under any of such leases or licenses, any existing
default or event of default (or event which with notice or lapse of time, or
both, would constitute a default, or would constitute a basis for a claim of
force majeure or other claim of excusable delay or non-performance) which would
result in a Material Adverse Effect. All the tangible personal property owned or
leased by SIGA or the SIGA Subsidiaries is in good operating condition and
repair, subject only to ordinary wear and tear, and conforms in all respects to
all applicable laws, ordinances, orders, regulations or governmental or
contractual requirements relating to their operation, except for any such
non-conformity which, individually or in the aggregate, would not have a
Material Adverse Effect.
 
6.13 Real Estate and Leases.
 
Set forth in Schedule 6.13 attached hereto is a list of every parcel of real
estate owned by SIGA or a SIGA Subsidiary and a list of each lease agreement
under which SIGA or any of the SIGA Subsidiaries is lessee of, or holds or
operates, any real estate owned by any third party (collectively hereinafter
referred to as the “SIGA Real Properties”). SIGA or a SIGA Subsidiary has good
and marketable title to the properties owned by SIGA or a SIGA Subsidiary set
forth on Schedule 6.13 and all fixtures thereon in fee simple absolute, subject
to no Liens other than SIGA Permitted Liens. There is no option or right held by
any third party to purchase any such properties or any part thereof, or any of
the fixtures and equipment thereon. All buildings, driveways and other
improvements on such properties, respectively, are within its boundary lines,
and no improvements on adjoining properties extend across the boundary lines
 
 
41

--------------------------------------------------------------------------------


 
onto such properties. Each lease agreement described in Schedule 6.13 is in full
force and effect and constitutes a legal, valid and binding obligation of the
respective parties thereto. Neither SIGA nor any SIGA Subsidiary is in a default
under any such lease agreement, nor to the knowledge of SIGA is any other party
to any such lease agreement in default thereunder, and no event has occurred, or
is alleged to have occurred, which constitutes, or with lapse of time or giving
of notice or both would constitute, a default by any party to any such lease
agreement or a basis for a claim of force majeure or other claim of excusable
delay or non-performance thereunder, other than with respect to any default,
event or claim which, individually or in the aggregate, would not have any
Material Adverse Effect.
 
6.14 Contractual and Other Obligations.
 
(a) As used in this Agreement, the term the “SIGA Agreements” shall mean all
mortgages, indentures, notes, agreements, contracts, leases, licenses,
franchises, obligations, instruments or other commitments, arrangements or
understandings of any kind, whether written or oral, to which SIGA or any of the
SIGA Subsidiaries is a party or by which SIGA or any of the SIGA Subsidiaries or
any of their respective properties may be bound or affected. Set forth or
provided for on Schedule 6.14 attached hereto is a list, of each SIGA Agreement
which is material to SIGA’s business or condition, including but not limited to:
(i) any mortgage, indenture, note, installment obligation or other instrument,
agreement or arrangement for or relating to any borrowing of money by SIGA or
any SIGA Subsidiary; (ii) any guaranty, direct or indirect, by SIGA or any SIGA
Subsidiary of any obligation for borrowings or otherwise, excluding endorsements
made for collection in the ordinary course of business; (iii) any SIGA Agreement
made other than in the ordinary course of its business or providing for the
grant of any preferential rights to purchase or lease any assets of SIGA or any
SIGA Subsidiary, except for such agreements which, individually and in the
aggregate, are not material to SIGA’s business or condition; (iv) any obligation
to make payments, contingent or otherwise, arising out of the prior acquisition
of the business, assets or stock of other companies; (v) any collective
bargaining agreement with any trade or labor union; (vi) any SIGA Agreement to
which any officer or director of SIGA or any stockholder (herein referred to
collectively, as the “SIGA Insiders”) of SIGA beneficially owning (within the
meaning of Section 13(d) of the Exchange Act) more than 5% of the outstanding
shares of SIGA Common Stock, is a party; (vii) any SIGA Agreement containing
noncompetition or other limitations restricting the conduct of the business of
SIGA or any Subsidiary; (viii) any license agreements to which SIGA or any SIGA
Subsidiary is a party relating to any Intellectual Property; (ix) any
partnership, shareholder agreement, joint venture or similar agreement; and (x)
any agreements with independent contractors; (xi) any agreements other than
licenses related to any Intellectual Property; and (xii) any agreements with
employees.
 
(b) No event has occurred, or, is alleged to have occurred, which constitutes or
with lapse of time or giving of notice or both, would constitute a default or a
basis for a claim of force majeure or other claim of excusable delay or
non-performance by SIGA or any SIGA Subsidiary under any SIGA Agreements, except
for any such default or claim which, individually or in the aggregate, would not
have a Material Adverse Effect. To the best of the knowledge of SIGA, no party
with whom SIGA or any SIGA Subsidiary has any SIGA Agreement is in default in
the performance of any covenant or condition
 
 
42

--------------------------------------------------------------------------------


 
 
thereunder or has failed in performance thereunder by reason of a claim of force
majeure or other claim of excusable delay or non-performance thereunder, except
for any such default or claim which, individually or in the aggregate, would not
have a Material Adverse Effect.
 
6.15 Compensation.
 
Except as Publicly Disclosed or disclosed in Schedule 6.15 attached hereto,
neither SIGA nor any SIGA Subsidiary has any agreement with any employee with
regard to compensation, whether individually or collectively, except agreements
terminable by SIGA or any SIGA Subsidiary at will without penalty, or oral
agreements terminable by SIGA or a SIGA Subsidiary on not more than 30 days
notice without penalty, and set forth in Schedule 6.15 is a list of all
employees of SIGA and each SIGA Subsidiary entitled to receive annual
compensation in excess of $100,000 and their respective positions and salaries.
No union or other collective bargaining unit has been certified or recognized by
SIGA or any SIGA Subsidiary as representing any of their respective employees.
Except as set forth on Schedule 6.15, neither SIGA nor Pharmathene will incur
any liability with respect to any payment due or damage suffered by any employee
of SIGA or any SIGA Subsidiary, including, but not limited to, any claims for
severance, termination benefits or similar claims, by virtue of the operation of
the Merger and the transactions contemplated hereby.
 
6.16 Employee Benefit Plans.
 
(a) Except as Publicly Disclosed or set forth on Schedule 6.16, neither SIGA nor
any SIGA Subsidiary maintains, sponsors, contributes to, is required to
contribute to, is a party to, or otherwise has or is reasonably expected to have
any liability (contingent or otherwise) with respect to (1) any “employee
welfare benefit plan,” as defined in Section 3(1) of ERISA, (2) any “employee
pension benefit plan,” as defined in Section 3(2) of ERISA, (3) any plan or
agreement providing for bonuses, stock options, stock appreciation rights, stock
purchase plans or other forms of equity-based compensation, (4) any other plan
or agreement involving direct or indirect compensation (including any deferred
compensation) other than workers’ compensation, unemployment compensation and
other government programs, (5) any employment, severance, separation, change of
control or other similar contract, arrangement or policy providing for insurance
coverage, salary continuation, non-statutory workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, retirement
benefits, pension, supplemental pension, savings, retirement savings, fringe
benefits, deferred compensation, profit-sharing, bonuses, other forms of
incentive compensation or post-retirement insurance, compensation or benefits,
(6) any other employee benefit plan, arrangement, program, agreement, policy or
practice, formal or informal, funded or unfunded, insured or self-insured, that
covers any current or former employee of SIGA or any SIGA Subsidiary, or (7) any
Multiemployer Plan. Each plan or agreement required to be set forth on Schedule
6.16, other than a Multiemployer Plan, pursuant to the foregoing is referred to
herein as a “SIGA Benefit Plan.”
 
(b) SIGA has delivered or made available to Pharmathene the following documents
with respect to each SIGA Benefit Plan: (1) correct and complete copies of all
documents embodying such SIGA Benefit Plan, including (without limitation)
 
 
43

--------------------------------------------------------------------------------


 
 
all amendments thereto and all related trust documents, (2) a written
description of any SIGA Benefit Plan that is not set forth in a written
document, (3) the most recent summary plan description, summary of material
modifications and other similar descriptive materials distributed to plan
participants and beneficiaries, (4) the most recent IRS determination letter or
similar forms of any applicable foreign jurisdiction, if any, (5) the three most
recent annual reports (Form Series 5500 and all schedules and financial
statements attached thereto), if any, and (6) all material written agreements
and contracts currently in effect, including (without limitation) administrative
service agreements, group annuity contracts and group insurance contracts.
 
(c) Each SIGA Benefit Plan materially complies and has been maintained and
administered in all material respects in compliance with, its terms and with the
requirements prescribed by any and all applicable law, including (without
limitation) ERISA and the Code. All material contributions, reserves or premium
payments required to be made or accrued as of the date hereof to the SIGA
Benefit Plans have been timely made or accrued. Neither SIGA nor any SIGA
Subsidiary has taken or failed to take any action with respect to any SIGA
Benefit Plan which might create any material liability on the part of SIGA or
any SIGA Subsidiary.
 
(d) Neither SIGA nor any SIGA Subsidiary maintains, participates in or
contributes to, nor have they ever maintained, participated in, or contributed
to, any Multiemployer Plan, a plan described in Section 413 of the Code, or any
plan subject to Title IV of ERISA or Section 302 of ERISA. Neither SIGA nor any
SIGA Subsidiary has any outstanding or contingent obligations or liabilities
(including, without limitation, any withdrawal liability) with respect to a
Multiemployer Plan providing pension or other benefits, a plan described in
Section 413 of the Code, or any plan subject to Title IV of ERISA or Section 302
of ERISA.
 
(e) Neither SIGA nor any SIGA Subsidiary is subject to any material liability or
penalty under Sections 4975 through 4980B of the Code or Title I of ERISA. With
respect to each SIGA Benefit Plan which is a “group health plan” as defined in
Section 5000(b)(1) of the Code and Section 607(l) of ERISA, SIGA and each SIGA
Subsidiary has complied in all material respects with the applicable health care
continuation requirements in Section 4980B of the Code and in ERISA. SIGA, and
each SIGA Subsidiary, and each SIGA Benefit Plan which is a group health plan
has, as of the date hereof, complied in all material respects with the Family
and Medical Leave Act of 1993, the Health Insurance Portability and
Accountability Act of 1996, the Women’s Health and Cancer Rights Act of 1998,
the Newborns’ and Mothers’ Health Protection Act of 1996, and any similar
provisions of state law applicable to employees of SIGA and each SIGA
Subsidiary. No “prohibited transaction,” within the meaning of Section 4975(c)
of the Code or Sections 406 or 407 of ERISA and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any SIGA Benefit Plan.
 
(f) Except as set forth in Schedule 6.16, there is no contract, plan or
arrangement covering any employee or former employee of SIGA or any SIGA
Subsidiary that, individually or collectively, would give rise to the payment as
a result of the
 
 
44

--------------------------------------------------------------------------------


 
transactions contemplated by this Agreement of any amount that would not be
deductible by SIGA or such SIGA Subsidiary by reason of Section 280G or 162(m)
of the Code.
 
(g) No material action, suit or claim (excluding claims for benefits incurred in
the ordinary course) has been brought or is pending or, to the knowledge of
SIGA, threatened against or with respect to any SIGA Benefit Plan, or the assets
or any fiduciary thereof (in that person's capacity as a fiduciary of such SIGA
Benefit Plan) and to the knowledge of SIGA, there are no facts likely to give
rise to any such action, suit or claim. There are no audits, inquiries or
proceedings pending or, to the knowledge of SIGA, threatened by the IRS or the
Department of Labor or corresponding authority in Canada with respect to any
SIGA Benefit Plan, and no SIGA Benefit Plan has been the subject of any
application for relief under the Internal Revenue Service Employee Plans
Compliance Resolution Program or the Closing Agreement Program, nor has any SIGA
Benefit Plan been the subject of any application for relief under the United
States Department of Labor Voluntary Fiduciary Correction Program or Delinquent
Filer Voluntary Compliance Program.
 
(h) All SIGA Benefit Plans that are intended to be qualified and exempt from
United States federal income taxes under Section 401(a) and Section 501(a),
respectively, of the Code, have been the subject of favorable determination
letters or, in the case of prototype plans, opinion letters, from the IRS which
consider the effect of the series of laws commonly known as GUST, and no such
determination letter has been revoked nor has revocation been threatened.
 
(i) Each “fiduciary” (within the meaning of Section 3(21)(A) of ERISA) as to
each SIGA Benefit Plan has complied in all material respects with the
requirements of ERISA and all other applicable law in respect of each such SIGA
Benefit Plan.
 
(j) All required employer and employee contributions and premiums under the SIGA
Benefit Plans to the date hereof have been paid or duly accrued, the respective
fund or funds established under the SIGA Benefit Plans are, in all material
respects, funded in accordance with all applicable law and such plans, and no
material past service funding liabilities exist thereunder.
 
(k) Other than any pension benefits payable under the SIGA Benefit Plans,
neither SIGA nor any SIGA Subsidiary is under any obligation to provide benefits
or coverage under a SIGA Benefit Plan to retirees of SIGA or any SIGA Subsidiary
or other former employees of SIGA or the SIGA Subsidiaries (or the beneficiaries
of such retirees or former employees), including, but not limited to, retiree
health care coverage (except to the extent mandated by the Consolidated Omnibus
Budget Reconciliation Act of 1985).

(l) Neither SIGA nor any SIGA Subsidiary maintains any voluntary employees’
beneficiary association within the meaning of Sections 501(c)(9) and 505 of the
Code (a VEBA) with respect to any SIGA Benefit Plan.
 
 
45

--------------------------------------------------------------------------------


 
 
(m) No commitments have been made by SIGA or any SIGA Subsidiary to amend any
SIGA Benefit Plan, to provide increased benefits thereunder or to establish any
new benefit plan, except as required by applicable law or as disclosed on
Schedule 6.16. None of the SIGA Benefit Plans require or permit retroactive
increases or assessments in premiums or payments. All SIGA Benefit Plans can be
amended or terminated without any restrictions and SIGA or a SIGA Subsidiary has
the unrestricted power to amend or terminate any of the SIGA Benefit Plans.
 
6.17 Labor Relations.
 
Except as Publicly Disclosed, there are no disputes pending or to the knowledge
of SIGA, threatened between SIGA or any SIGA Subsidiary on the one hand and any
of their respective employees on the other and there are no organizational
efforts currently being made or to the knowledge of SIGA threatened involving
any of such employees. SIGA has complied with all laws relating to the
employment of labor, including without limitation, any provisions thereof
relating to wages, hours, collective bargaining and the payment of social
security and similar taxes, and is not liable for any material arrearage of
wages or any taxes or penalties for failure to comply with any of the foregoing.
 
6.18 Transactions with Affiliated Persons.
 
Except (i) as Publicly Disclosed, (ii) for employment relationships between SIGA
or any of the SIGA Subsidiaries and employees of SIGA or any of the SIGA
Subsidiaries otherwise disclosed pursuant to this Agreement, (iii) for
remuneration by SIGA or any of the SIGA Subsidiaries for services rendered as a
director, officer or employee of SIGA or any of the SIGA Subsidiaries otherwise
disclosed pursuant to this Agreement, or (iv) as set forth in Schedule 6.18, (A)
neither SIGA nor any of the SIGA Subsidiaries has, and has not since its
inception, in the ordinary course of business or otherwise, directly or
indirectly, purchased, leased or otherwise acquired any property or obtained any
services from, or sold, leased or otherwise disposed of any property or
furnished any services to any affiliate of SIGA or any of the SIGA Subsidiaries;
(B) neither SIGA nor any of the SIGA Subsidiaries owes any amount to any
affiliate of SIGA or any of the SIGA Subsidiaries; (C) no affiliate of SIGA or
any of the SIGA Subsidiaries owes any amount to any of SIGA or any of the SIGA
Subsidiaries; and (D) no part of the property or assets of any affiliate of SIGA
or any of the SIGA Subsidiaries is used by any of SIGA or any of the SIGA
Subsidiaries in the conduct or operation of its businesses. No affiliate of SIGA
or any of the SIGA Subsidiaries owns any business which is a significant
competitor of SIGA or any of the SIGA Subsidiaries.
 
6.19 Insurance.
 
As of the date of this Agreement, SIGA and the SIGA Subsidiaries maintain
insurance policies, and bonding arrangements, covering all of their respective
assets and properties, and in each case the various occurrences which may arise
in connection with the operation of their respective businesses. Schedule 6.19
attached hereto sets forth all such policies and bonding arrangements. Such
policies and bonding arrangements are in full force and effect, all premiums and
other amounts due thereon have been paid, and SIGA, and the SIGA Subsidiaries
have complied with the provisions of such policies and bonding arrangements.
There are no notices of
 
 
46

--------------------------------------------------------------------------------


 
 
any pending or threatened terminations or premium increases with respect to any
such policies or bonding arrangements, and such policies and bonding
arrangements will not be modified as a result of or terminate or lapse by reason
of, the transactions contemplated by this Agreement.
 
6.20 Licenses; Franchises; Rights.
 
Each of SIGA and the SIGA Subsidiaries has (or has made timely application for)
all franchises, licenses, permits and other governmental and non-governmental
approvals necessary to enable it to carry on its business as currently
conducted, and to the knowledge of SIGA, the employees and agents of SIGA and
the SIGA Subsidiaries also have all such franchises, licenses, permits,
governmental and other approvals required of them in carrying out their duties
on behalf of SIGA and the SIGA Subsidiaries, except for such franchises,
licenses, permits and other approvals the failure to hold which, individually or
in the aggregate, would not have a Material Adverse Effect. All such franchises,
licenses, permits, and governmental and other approvals are in full force and
effect, there has been no default or breach thereunder, and there is no pending
or threatened proceeding under which any may be revoked, terminated or
suspended, except insofar as would not, individually or in the aggregate, have a
Material Adverse Effect. The execution and delivery of this Agreement, and the
consummation of the Merger, will not adversely affect or otherwise impair the
ability of SIGA fully to enjoy the benefits of any such franchises, licenses,
permits or governmental and other approvals. Schedule 6.20 attached hereto
identifies each material permit, license and other approval required by any
national, state, commonwealth, or territorial government to be maintained by
SIGA or any Subsidiary in order to conduct its current operations. Neither SIGA
nor any SIGA Subsidiary has violated, or is alleged to have violated, any law,
rule, regulation, judgment, stipulation, injunction, decree, determination,
award or other order of any government, or governmental agency or
instrumentality, domestic or foreign, binding upon SIGA or any SIGA Subsidiary
which violation, individually or in aggregate, would have a Material Adverse
Effect.
 
6.21 Environmental Matters.
 
(a) Except as set forth in Schedule 6.21:
 
(i) The respective businesses of SIGA and the SIGA Subsidiaries, and the SIGA
Real Properties, are, and at all times have been, in compliance with all
applicable Environmental Laws, except for such non-compliance which,
individually or in the aggregate, would not have a Material Adverse Effect.
 
(ii) SIGA possess all Environmental Permits in order to conduct its business as
it is now being conducted. SIGA is in compliance with all requirements, terms
and provisions of such Environmental Permits, except for such non-compliance
which, individually or in the aggregate, would not have a Material Adverse
Effect.
 
 
47

--------------------------------------------------------------------------------


 
 
(iii) SIGA and each SIGA Subsidiary has filed on a timely basis (and updated as
required) all reports, disclosures, notifications, applications, pollution
prevention, stormwater prevention or discharge prevention or response plans or
other emergency or contingency plans required to be filed under Environmental
Laws with respect to its business and the SIGA Real Properties.
 
(iv) Neither SIGA nor, to the knowledge of SIGA, any SIGA subsidiary has
received any notice that SIGA, any SIGA Subsidiary or any of the SIGA Real
Properties: (1) is in violation of the requirements of any Environmental Permit
or Environmental Laws; (2) is the subject of any suit, claim, proceeding,
demand, order, investigation or request or demand for information arising under
any Environmental Permit or Environmental Laws; or (3) has actual or potential
liability under any Environmental Laws, including without limitation, CERCLA,
RCRA or any comparable state or local Environmental Laws.
 
(v) To the knowledge of SIGA, there are no Environmental Conditions or other
facts, circumstances or activities arising out of or relating to the business of
SIGA or any SIGA Subsidiary or the use, operation or occupancy by SIGA or any
SIGA Subsidiary of any of the SIGA Real Properties that result or reasonably
could be expected to result in (1) any obligation of SIGA or any SIGA Subsidiary
to file any report or notice, to conduct any investigation, sampling or
monitoring or to effect any environmental cleanup or remediation, whether
on-site or offsite; or (2) liability, either to governmental agencies or third
parties, for damages (whether to person, property or natural resources), cleanup
costs or remedial costs of any kind or nature whatsoever.
 
(vi) Neither SIGA nor, to the knowledge of SIGA, any SIGA Subsidiary has
transported for storage, treatment or disposal, by contract, agreement or
otherwise, or arranged for the transportation, storage, treatment or disposal,
of any Hazardous Material at or to any location including, without limitation,
any location used for the treatment, storage or disposal of Hazardous Materials.
 
6.22 Food And Drug Administration Matters.
 
(a) SIGA has not obtained any clearances or approvals from the FDA to conduct
its current businesses, to manufacture, hold or sell FDA Regulated Products, and
to use and occupy the SIGA Real Properties.
 
(b) SIGA has no obligations to submit reports and filings to the FDA.
 
(c) There is no civil, criminal or administrative action, suit, demand, claim,
complaint, hearing, notice of violation, investigation, notice, demand letter,
proceeding or request for information pending or any liability (whether actual
or contingent) to comply with any FDA Laws. There is no act, omission, event or
circumstance of which SIGA has knowledge that may give rise to any such action,
suit, demand, claim, complaint, hearing, notice of violation, investigations,
notice, demand letter, proceeding or request, or any such liability:
 
(i) against, involving or of SIGA, or
 
 
48

--------------------------------------------------------------------------------


 
 
(ii) against, involving or of any other person (including, without limitation,
any FDA Company Contractor) that could be imputed or attributed to SIGA.
 
(d) There has not been any violation of any FDA Laws by SIGA in their prior
product developmental efforts, or any other government entity (or any failure to
make any such submission or report) that could reasonably be expected to require
investigation, corrective action or enforcement action.
 
6.23 Brokers and Finders.
 
Neither SIGA, nor any SIGA Subsidiary, nor any director, officer, agent or
employee thereof has employed any broker or finder or has incurred or will incur
any broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.
 
6.24 Voting Agreement.
 
Attached hereto as Exhibit C is a Voting Agreement (hereinafter referred to as
the “Voting Agreement”) executed by the holders of at least 29 percent of the
shares of SIGA Common Stock as of the date of this Agreement pursuant to which
such holders of SIGA Common Stock have agreed to vote their shares in favor of
the transactions contemplated by this Agreement when the Merger is presented to
the holders of SIGA Common Stock for a vote. The Voting Agreement constitutes
the valid and legally binding obligation of the parties thereto, enforceable in
accordance with its terms.
 
6.25 Fairness Opinion.
 
SIGA’s board of directors has received the written opinion of Sutter Securities
Incorporated, financial advisor to SIGA, dated the date of this Agreement, to
the effect that the Merger is fair to SIGA and its stockholders from a financial
point of view.
 
6.26 Section 203 of GCL Not Applicable.
 
The Board of Directors of SIGA has taken all actions so that the restrictions
contained in Section 203 of the GCL applicable to a “business combination” (as
defined in Section 203) will not apply to the execution, delivery or performance
of this Agreement or to the consummation of the Merger, the other transactions
contemplated by this Agreement and the Voting Agreement.
 
6.27 Valid Issuance.
 
The SIGA Common Stock to be issued upon the consummation of the Merger, when
issued in accordance with the provisions of this Agreement, shall be validly
issued, fully paid and nonassessable.
 
 
49

--------------------------------------------------------------------------------


 
 
6.28 Absence of Certain Business Practices.
 
Neither SIGA nor any of the SIGA Subsidiaries, nor any of their respective
directors or officers, nor, to the knowledge of SIGA, any of the employees or
agents of SIGA or any of the SIGA Subsidiaries, has directly or indirectly (a)
made any contribution or gift which contribution or gift is in violation of any
applicable Law, (b) made any bribe, rebate, payoff, influence payment, kickback
or other payment to any Person, private or public, regardless of form, whether
in money, property or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained for or in
respect of SIGA or any of the SIGA Subsidiaries, or any affiliate of  SIGA or
any of the SIGA Subsidiaries, or (iv) in violation of any Law or legal
requirement, or (c) established or maintained any fund or asset of SIGA or any
of the SIGA Subsidiaries, that has not been recorded in the books and records of
SIGA or the appropriate SIGA Subsidiary.
 
6.29 Restrictions on Business Activities.
 
There are no judgments, injunctions, orders or decrees binding upon any of SIGA
or any of the SIGA Subsidiaries, or, to the knowledge of SIGA, threatened, that
has or could either individually or in the aggregate reasonably be expected to
have the effect of prohibiting or impairing the conduct of the business by SIGA
or any of the SIGA Subsidiaries, as currently conducted or any business practice
of SIGA or any of the SIGA Subsidiaries, including the acquisition of property,
the sale of products, the provision of services, the hiring of employees, and
the solicitation of customers.
 
6.30 Nasdaq.
 
Shares of SIGA Common Stock are listed for trading on the Nasdaq Stock Market
(hereinafter referred to as the “Nasdaq”). SIGA is in compliance with all rules,
regulations and listing requirements of Nasdaq. Except as set forth on Schedule
6.30 or as Publicly Disclosed, SIGA has not received any notices or other
communication with respect to any violations or potential violations of any
rules, regulations and listing requirements of Nasdaq.
 
6.31 Books and Records.
 
The books and records of SIGA and each of the SIGA Subsidiaries with respect to
SIGA and any of the SIGA Subsidiaries, their operations, employees and
properties have been maintained in the usual, regular and ordinary manner, all
entries with respect thereto have been accurately made, and all transactions
involving SIGA and any of the SIGA Subsidiaries, have been accurately accounted
for
 
6.32 Validity of Shares.
 
The Aggregate Merger Consideration, when issued, sold and delivered in
accordance with the terms of this Agreement, shall be duly and validly, issued
fully-paid and nonassessable and neither SIGA nor the holder thereof shall be
subject to any preemptive, anti-dilution or similar right with respect thereto
that has not been properly waived or complied with.
 
 
50

--------------------------------------------------------------------------------


 
 
 
ARTICLE VII
 
CERTAIN COVENANTS 
 
7.1 SIGA Stockholders’ Meeting; Preparation of Proxy Statement.
 
(a) SIGA shall take all action necessary, in accordance with applicable law and
its certificate of incorporation and by-laws, to convene as promptly as
practicable an annual or special meeting of the holders of shares of SIGA
Capital Stock (the “SIGA Stockholders Meeting”), to vote upon this Agreement,
the issuance of SIGA Common Stock in accordance with this Agreement and the
transactions contemplated hereby, including, without limitation, an amendment to
its certificate of incorporation so as to increase the authorized number of
shares of SIGA Common Stock to 300,000,000 shares and to change the name of SIGA
to “Pharmathene Inc.” upon the Closing, to amend its Stock Option Plan to
increase the number of shares authorized thereunder to 25,250,000, to obtain
proper authorization under the GCL and the requirements of Nasdaq to consummate
the PIPE (as hereinafter defined) and as otherwise required thereunder in
connection with the Merger and the transactions contemplated hereunder
(collectively referred to herein as the “Merger Transactions”), and to
reconstitute its board of directors, as set forth under Section 7.2 hereof, and
shall include in the proxy statement the recommendation (subject to the
fiduciary duty of the Board of Directors under applicable law) of its Board of
Directors that the holders of SIGA Capital Stock vote in favor of the Merger
Transactions. SIGA shall use its commercially reasonable efforts to solicit from
such stockholders proxies in favor of such matters and shall take all other
action necessary to secure a favorable vote. For the avoidance of doubt, the
obligation of SIGA to take the actions described in this Section 7.1(a) shall
not be affected by any change in the recommendation of the Board of Directors
with respect to the Merger.
 
(b) SIGA will (i) as soon as practicable following the date of this Agreement,
prepare in correct and appropriate form and file with the SEC a preliminary
proxy statement (hereinafter referred to as the “Proxy Statement”) and (ii) use
its commercially reasonable efforts to respond to any comments of the SEC or its
staff and to cause the Proxy Statement to be cleared by the SEC. Pharmathene
shall supply SIGA on a timely basis in connection with the preparation of the
Proxy Statement all financial and other information necessary to be included
therein with respect to Pharmathene. SIGA will notify Pharmathene of the receipt
of any comments from the SEC or its staff and of any request by the SEC or its
staff for amendments or supplements to the Proxy Statement or for additional
information and will supply Pharmathene with copies of all correspondence
between SIGA or any of its representatives, on the one hand, and the SEC or its
staff, on the other hand, with respect to the Proxy Statement. SIGA shall give
Pharmathene and its counsel the opportunity to review the Proxy Statement prior
to being filed with the SEC and shall give Pharmathene and its counsel the
opportunity to review all amendments and supplements to the Proxy Statement and
all responses to requests for additional information and replies to comments
prior to their being filed with, or sent to, the SEC. Each of SIGA and
Pharmathene agrees to use its commercially reasonable efforts, after
consultation with the other parties hereto, to respond promptly to all such
comments of and requests by the SEC.
 
 
51

--------------------------------------------------------------------------------


 

As promptly as practicable after the Proxy Statement has been cleared by the
SEC, SIGA shall mail the Proxy Statement to the stockholders of SIGA.
 
(c) Each party agrees to notify the other of, and to correct, any information
contained in the Proxy Statement furnished by such party to the other for
inclusion therein, which information shall be, at the time of furnishing, or
become, prior to the meeting of SIGA stockholders, false or misleading in any
material respect. If at any time prior to the meeting of SIGA stockholders or
any adjournment thereof, there shall occur any event that should be set forth in
an amendment to Proxy Statement, SIGA shall prepare and mail to its stockholders
such an amendment or supplement.
 
(d) During the period from the date of this Agreement to the date of Closing,
SIGA shall file all reports, schedules and definitive proxy statements
(including the Proxy Statement) (the “SIGA Filings”) required to be filed by
SIGA.
 
7.2 SIGA Board of Directors.
 
Prior to the Effective Time, SIGA shall take such action as may be necessary, so
that the SIGA Board of Directors will be reconstituted immediately following the
Effective Time and pursuant to SIGA’s certificate of incorporation and by-laws,
to be set at seven (7) persons and to be comprised of the following persons:
James H. Cavanaugh, Elizabeth Czerepak, Joel McCleary, Steven St. Peter, David
P. Wright, Matthew Drapkin, and Paul Savas with David P. Wright serving as
Chairman; or such other persons designated by the parties prior to Closing.
 
7.3 SIGA Officers.
 
SIGA shall take such action as may be necessary so that David Wright shall be
appointed to the office of Chief Executive Officer of SIGA, effective as of the
Effective Time in accordance with and subject to the provisions of the by-laws
of SIGA.
 
7.4 Preparation of Information Statement.
 
SIGA shall cooperate with Pharmathene in Pharmathene’s preparation of, the
information required by Regulation D under the Securities Act (hereinafter
referred to as “Regulation D”) to be delivered to the holders of the Pharmathene
Capital Stock (hereinafter referred to as the “Information Statement”). Each of
SIGA and Pharmathene shall provide promptly to the other such information
concerning its business and financial statements and affairs as, in the
reasonable judgment of the providing party or its counsel, may be required or
appropriate for inclusion in the Information Statement, or in any amendments or
supplements thereto, and to cause its counsel and auditors to cooperate with the
other party’s counsel and auditors in the preparation of the Information
Statement. SIGA shall not include in the Information Statement any information
with respect to Pharmathene or its subsidiaries unless the form and content of
such information shall have been approved by Pharmathene prior to such
inclusion.
 
7.5 Governmental and Judicial Filings.
 
As soon as practicable after the date hereof, Pharmathene, SIGA and Merger Sub
will cooperate in the preparation and filing of all materials necessary or
desirable to obtain the
 

52

--------------------------------------------------------------------------------



approval of the transactions contemplated hereby or the disclaimer of
jurisdiction with respect thereto by any regulatory body or other governmental
or judicial authority that has jurisdiction over the transactions contemplated
hereby.
 
7.6 Access to Information.
 
(a) Between the date of this Agreement and the earlier of the Effective Time or
the termination of this Agreement in accordance with its terms, upon reasonable
notice and subject to such limitations as are imposed by applicable law (if
any), each party shall afford the other party and its accountants, counsel and
other representatives reasonable access during normal business hours to (i) all
of such party’s properties, books, contracts, commitments and records, and (ii)
all other information concerning the business, properties and personnel of such
party as the other party may reasonably request; subject, in each case, to
duties of confidentiality and subject to any applicable law relating to the
privacy of individually identifiable employee information.
 
(b) No information or knowledge obtained in any investigation pursuant to this
Section 7.5 shall affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the Merger.
 
7.7 Ordinary Course of Pharmathene.
 
From the date hereof until the Closing, other than as contemplated by this
Agreement or as set forth in Schedule 7.7, Pharmathene and each of the
Pharmathene Subsidiaries will (i) maintain its corporate existence in good
standing, and (ii) in all respects conduct its business in the usual and
ordinary course and consistent with past practice, without a material change in
current operational policies.
 
7.8 Conduct of Pharmathene Business.
 
From the date hereof until the Closing, other than as contemplated by this
Agreement or as set forth in Schedule 7.8, neither Pharmathene nor any of the
Pharmathene Subsidiaries will do any of the following without the prior written
consent of Pharmathene:
 
(a) amend or otherwise modify its constituting documents or by-laws (or similar
organizational documents);
 
(b) alter any term of any of its outstanding securities or make any change in
its outstanding shares of capital stock or other ownership interests or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
(c) with respect to, any shares of its capital stock or any other of its
securities, grant, encumber issue or sell, or authorize for grant, encumbrance
issuance or sale, or grant, encumber, issue or sell any options, warrants,
purchase agreements, put agreements, call agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities,
contracts, arrangements, understanding or commitments,
 
 
53

--------------------------------------------------------------------------------


 
 
fixed or contingent, that could directly or indirectly, require Pharmathene or
any Pharmathene Subsidiary to issue, sell, pledge, dispose of or otherwise cause
to become outstanding, any of its authorized but unissued shares of capital
stock or ownership interests, as appropriate, or any securities convertible
into, exchangeable for or carrying a right or option to purchase shares of
capital stock, or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock or ownership interests, as
appropriate (other than the issuance of options pursuant to Pharmathene’s
existing stock option plan or the conversion or exchange of securities existing
on the date hereof) or enter into any agreement commitment or understanding
calling for any of the above;
 
(d) declare, set aside or make any payment, dividend or other distribution upon
any capital stock or, directly or indirectly, purchase, redeem or otherwise
acquire or dispose of any shares of capital stock or other securities of or
other ownership interests in Pharmathene or any Pharmathene Subsidiary;
 
(e) incur any liability or obligation under agreements or otherwise, except
current liabilities entered into or incurred in the ordinary course of business
consistent with past practice; issue any notes or other corporate debt
securities or pay or discharge any outstanding indebtedness, except in the
ordinary course of business consistent with past practice; or waive any of its
respective rights;
 
(f) mortgage, pledge, subject to any Lien or grant any security interest in any
of its assets or properties; enter into any lease of real property or buildings;
or, except in the ordinary course of business consistent with past practice,
enter into any lease of machinery or equipment, or sell, transfer, lease to
others or otherwise dispose of any tangible or intangible asset or property;
 
(g) effect any increase in salary, wages or other compensation of any kind,
whether current or deferred, to any employee or agent, other than routine
increases in the ordinary course of business consistent with past practice or as
is required from time to time by governmental legislation affecting wages; make
any bonus, pension, option, deferred compensation, or retirement payment,
severance, profit sharing, or like payment to any employee or agent, except as
required by the terms of plans or arrangements existing prior to the date
hereof; or enter into any salary, wage, severance, or other compensation
agreement with a term of one year or longer with any employee or agent or make
any contribution to any trust or plan for the benefit of any employee or agent,
except as required by the terms of plans or arrangements existing prior to the
date hereof;
 
(h) adopt or, except as required by law, amend, any employee benefit plan other
than as necessary in connection with the transactions contemplated hereby;
 
(i) enter into any transaction other than in the ordinary course of business
consistent with past practice, except in connection with the execution and
performance of this Agreement and the transactions contemplated hereby;
 
 
54

--------------------------------------------------------------------------------


 
 
(j) terminate or modify any Pharmathene Agreement, except for terminations of
Pharmathene Agreements upon their expiration after the date hereof in accordance
with their terms;
 
(k) incur or assume any indebtedness for borrowed money or guarantee any
obligation or the net worth of any entity or person;
 
(l) discharge or satisfy any Lien other than those then required to be
discharged or satisfied after the date hereof in accordance with their original
terms;
 
(m) pay any material obligation or liability (absolute, accrued, contingent or
otherwise), whether due or to become due, except for any current liabilities,
and the current portion of any long term liabilities, shown on the Pharmathene
Historical Financial Statements or incurred since the date hereof in the
ordinary course of business consistent with past practice;
 
(n) cancel, waive or compromise any material debt or claim;
 
(o) make any loan or advance to any entity or person other than travel and other
similar routine advances to employees in the ordinary course of business
consistent with past practice;
 
(p) purchase or acquire any capital stock or other securities of any other
corporation or any ownership interest in any other business enterprise;
 
(q) make capital expenditures or capital additions or betterments in an amount
which exceed $50,000 in the aggregate;
 
(r) change its method of accounting or its accounting principles or practices,
including any policies or practices with respect to the establishment of
reserves for work-in-process and accounts receivable, utilized in the
preparation of the Pharmathene Historical Financial Statements, other than as
required by GAAP;
 
(s) institute or settle any litigation or any legal, administrative or
arbitration action or proceeding before any court, government or governmental
agency or instrumentality, domestic or foreign, relating to it or any of its
properties or assets;
 
(t) make any new elections, change any current elections or settle or compromise
any liabilities with respect to its Taxes; or
 
(u) enter into any agreement or commitment to do any of the foregoing.
 
7.9 Ordinary Course of SIGA.
 
From the date hereof until the Closing, other than as contemplated by this
Agreement or as set forth in Schedule 7.9, SIGA and each of the SIGA
Subsidiaries will (i) maintain its corporate existence in good standing, and
(ii) in all respects conduct its business in the usual and
 

55

--------------------------------------------------------------------------------



ordinary course and consistent with past practice, without a material change in
current operational policies.
 
7.10 Conduct of SIGA Business.
 
From the date hereof until the Closing, other than as contemplated by this
Agreement or as set forth in Schedule 7.10, neither SIGA nor any of the SIGA
Subsidiaries will do any of the following without the prior written consent of
Pharmathene:
 
(a) amend or otherwise modify its constituting documents or by-laws (or similar
organizational documents);
 
(b) alter any term of any of its outstanding securities or make any change in
its outstanding shares of capital stock or other ownership interests or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
(c) with respect to, any shares of its capital stock or any other of its
securities, grant, encumber issue or sell, or authorize for grant, encumbrance
issuance or sale, or grant, encumber, issue or sell any options, warrants,
purchase agreements, put agreements, call agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities,
contracts, arrangements, understanding or commitments, fixed or contingent that
could, directly or indirectly, require SIGA or any SIGA Subsidiary to issue,
sell, pledge, dispose of or otherwise cause to become outstanding, any of its
authorized but unissued shares of capital stock or ownership interests, as
appropriate, or any securities convertible into, exchangeable for or carrying a
right or option to purchase shares of capital stock, or to create, authorize,
issue, sell or otherwise cause to become outstanding any new class of capital
stock or ownership interests, as appropriate (other than the issuance of options
pursuant to SIGA’s existing stock option plan or the conversion or exchange of
securities existing on the date hereof) or enter into any agreement, commitment
or understanding calling for any of the above;
 
(d) declare, set aside or make any payment, dividend or other distribution upon
any capital stock or, directly or indirectly, purchase, redeem or otherwise
acquire or dispose of any shares of capital stock or other securities of or
other ownership interests in SIGA or any SIGA Subsidiary;
 
(e) incur any liability or obligation under agreements or otherwise, except
current liabilities entered into or incurred in the ordinary course of business
consistent with past practice; issue any notes or other corporate debt
securities or pay or discharge any outstanding indebtedness, except in the
ordinary course of business consistent with past practice; or waive any of its
respective rights;
 
(f) mortgage, pledge, subject to any Lien or grant any security interest in any
of its assets or properties; enter into any lease of real property or buildings;
or, except in the ordinary course of business consistent with past practice,
enter into any lease of machinery or equipment, or sell, transfer, lease to
others or otherwise dispose of any tangible or intangible asset or property;
 
 
56

--------------------------------------------------------------------------------


 
 
(g) effect any increase in salary, wages or other compensation of any kind,
whether current or deferred, to any employee or agent, other than routine
increases in the ordinary course of business consistent with past practice or as
is required from time to time by governmental legislation affecting wages; make
any bonus, pension, option, deferred compensation, or retirement payment,
severance, profit sharing, or like payment to any employee or agent, except as
required by the terms of plans or arrangements existing prior to the date
hereof; or enter into any salary, wage, severance, or other compensation
agreement with a term of one year or longer with any employee or agent or make
any contribution to any trust or plan for the benefit of any employee or agent,
except as required by the terms of plans or arrangements existing prior to the
date hereof;
 
(h) adopt or, except as required by law, amend, any employee benefit plan other
than as necessary in connection with the transactions contemplated hereby;
 
(i) enter into any transaction other than in the ordinary course of business
consistent with past practice, except in connection with the execution and
performance of this Agreement and the transactions contemplated hereby;
 
(j) terminate or modify any SIGA Agreement, except for terminations of SIGA
Agreements upon their expiration after the date hereof in accordance with their
terms;
 
(k) incur or assume any indebtedness for borrowed money or guarantee any
obligation or the net worth of any entity or person;
 
(l) discharge or satisfy any Lien other than those then required to be
discharged or satisfied after the date hereof in accordance with their original
terms;
 
(m) pay any material obligation or liability (absolute, accrued, contingent or
otherwise), whether due or to become due, except for any current liabilities,
and the current portion of any long term liabilities, shown on the SIGA
Historical Financial Statements or incurred since the date hereof in the
ordinary course of business consistent with past practice;
 
(n) cancel, waive or compromise any material debt or claim;
 
(o) make any loan or advance to any entity or person other than travel and other
similar routine advances to employees in the ordinary course of business
consistent with past practice;
 
(p) purchase or acquire any capital stock or other securities of any other
corporation or any ownership interest in any other business enterprise;
 
(q) make capital expenditures or capital additions or betterments in an amount
which exceed $50,000 in the aggregate;
 
(r) change its method of accounting or its accounting principles or practices,
including any policies or practices with respect to the establishment of
reserves for
 
 
57

--------------------------------------------------------------------------------


 
 
work-in-process and accounts receivable, utilized in the preparation of the SIGA
Historical Financial Statements, other than as required by GAAP;
 
(s) institute or settle any litigation or any legal, administrative or
arbitration action or proceeding before any court, government or governmental
agency or instrumentality, domestic or foreign, relating to it or any of its
properties or assets;
 
(t) make any new elections, change any current elections or settle or compromise
any liabilities with respect to its Taxes; or
 
(u) enter into any agreement or commitment to do any of the foregoing.
 
7.11 Notification of Certain Matters.
 
(a) Between the date hereof and the Effective Time, each party will give prompt
notice in writing to the other parties, of: (i) the occurrence, or failure to
occur, of any event, which occurrence or failure would be likely to cause any of
its representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect from the date hereof to the Effective Time,
(ii) any notice or other communication from any person alleging that the consent
of such person is or may be required in connection with the transactions
contemplated by this Agreement, (iii) any notice or other communication from any
governmental or regulatory agency or authority in connection with the
transactions contemplated by this Agreement, (iv) any actions, suits, claims,
investigations or proceedings commenced or, to the best of its knowledge,
threatened against the notifying party or any subsidiary or relating to or
involving or otherwise affecting the notifying party or which relate to the
consummation of the transactions contemplated by this Agreement, and (v) any
material failure of the notifying party or any officer, director, employee or
agent thereof to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder.
 
(b) The giving of any such notice under this Section 7.11 shall in no way change
or modify the representations and warranties or the conditions to either
parties’ obligations contained herein or otherwise affect the remedies available
to either party hereunder.
 
7.12 SEC Filings.
 
SIGA will consult with Pharmathene and prepare and file any other filings
required under the Exchange Act, the Securities Act or any other federal or
state securities laws relating to the Merger and the transactions contemplated
by this Agreement to the extent and only to the extent of the content of any
disclosure regarding the Merger or the transactions contemplated by this
Agreement, including without limitation a current report on Form 8-K announcing
the execution of this Agreement (collectively, the “Other Filings”), and SIGA
will permit Pharmathene and its counsel with reasonable advance notice in order
to review and comment on any such Other Filings prior to their filing with the
SEC. SIGA will notify Pharmathene promptly upon the receipt of any comments from
the SEC or its staff and of any request by the SEC or its staff or any other
governmental officials for amendments or supplements to any Other Filing or for
 

58

--------------------------------------------------------------------------------



additional information and will supply Pharmathene with copies of all
correspondence between SIGA or any of its representatives, on the one hand, and
the SEC, or its staff or other government officials, on the other hand, with
respect to the Merger or any Other Filing. The Other Filings will comply in all
material respects with all applicable requirements of law and the rules and
regulations promulgated thereunder. Whenever any event occurs which is required
to be set forth in an amendment or supplement to any Other Filing, SIGA will
promptly inform Pharmathene of such occurrence and cooperate in filing with the
SEC or its staff or any other government officials.
 
7.13 Forbearance and Fiduciary Duties. 
 
(a) From and after the date hereof until the Closing or termination of this
Agreement in accordance with Article XII, SIGA shall not, and it shall not
permit any of its officers, directors, employees, agents or representatives to,
directly or indirectly, initiate, solicit or encourage proposals, requests,
inquiries or contacts, or participate in negotiations or discussions, including
without limitation, the delivery of non-public information of SIGA to any third
party, for the purpose or with the intention of leading to any proposal,
concerning any disposition, directly or indirectly, of any material assets of
SIGA, without limitation, extending to any take-over bid, merger, consolidation
or other business combination involving SIGA or any acquisition of an equity
interest in SIGA representing any material amount of the equity of SIGA or any
similar transaction, except for the transactions contemplated by this Agreement
(hereafter referred to, collectively, as an “Acquisition Proposal”).
Furthermore, SIGA may not enter into any agreements or letters of intent
relating to an Acquisition Proposal, except in accordance with this Section
7.13.
 
(b) SIGA shall promptly (and in any event within 24 hours) notify Pharmathene in
writing of the receipt of any unsolicited Acquisition Proposal or any request
for non-public information relating to SIGA, its assets or business or for
access to the properties, books or records of SIGA by any person or entity that
informs SIGA that it is considering making, or has made, an Acquisition
Proposal. Such notice to Pharmathene shall indicate the relevant details of such
Acquisition Proposal, inquiry, request or contact and such other information
Pharmathene may reasonably request, including a copy of such Acquisition
Proposal. SIGA shall keep Pharmathene informed on a reasonably prompt basis
(and, in any event, within 24 hours of any significant development) of the
status and details (including amendments and proposed amendments) of any such
Acquisition Proposal or other inquiry or request.
 
(c) If at any time between the date hereof and the Closing, SIGA receives an
unsolicited Acquisition Proposal (other than as a result of a breach of this
Section 7.13) that the Board of Directors of SIGA determines in good faith by
resolution duly adopted, after consultation with outside legal counsel and a
financial advisor reasonably acceptable to the parties (provided that the
parties hereto agree that Sutter Securities Incorporated shall be reasonably
acceptable), constitutes or would reasonably be expected to lead to a Superior
Proposal (as defined below) then, SIGA may (i) provide such person or entity
with access to information regarding SIGA, its assets or its business, subject
to the execution of a confidentiality agreement with term no less favorable to
SIGA than those contained in the Confidentiality Agreement as hereinafter
defined and (ii) participate in any
 
 

59

--------------------------------------------------------------------------------



negotiation or discussion for the purpose or with the intention of leading to an
agreement with the party offering such Superior Proposal. SIGA shall provide to
Pharmathene, as soon as practicable following the execution thereof (and in any
case within 24 hours), a copy of any such confidentiality agreement executed by
SIGA and copies of all written material provided by SIGA to such party. For
purposes of this Agreement, “Superior Proposal” means any bona fide written
proposal made by a third party (i) involving the purchase or acquisition,
directly or indirectly, of all the shares of SIGA Common Stock or all or
substantially all of the assets of SIGA and (ii) which is otherwise on terms
which the SIGA Board of Directors determines in good faith, by resolution duly
adopted, (A) would result in a transaction that, if consummated, is more
favorable to holders of SIGA Common Stock, from a financial point of view, than
the transactions contemplated by this Agreement after consultation with a
financial advisor reasonably acceptable to the parties (provided that the
parties hereto agree that Sutter Securities Incorporated shall be reasonably
acceptable), taking into account all the terms and conditions of such proposal
and this Agreement (including any proposal by Pharmathene to amend the terms of
this Agreement) that the SIGA Board of Directors deems relevant and (B) is
reasonably capable of being completed on the terms proposed, taking into account
all financial, regulatory, legal and other aspects of such proposal.
 
(d) Neither the Board of Directors of SIGA nor any committee thereof may (i)
withdraw or modify, or propose to withdraw or modify, in a manner adverse to
Pharmathene or Merger Sub, the approval or recommendation by the Board of
Directors of SIGA or any such committee of this Agreement or the Merger, (ii)
approve or recommend or propose to approve or recommend any Acquisition Proposal
or (iii) except as set forth in Section 12.1(b), enter into any agreement with
respect to any Acquisition Proposal. Notwithstanding the foregoing, at any time
prior to the approval of the Merger Transactions by the requisite SIGA
stockholders, (x) if the Board of Directors of SIGA has not received a Superior
Proposal, but the Board of Directors of SIGA, in the exercise of its fiduciary
duties, determines in good faith by resolution duly adopted, after consultation
with its outside counsel, that an action set forth in clause (i) or (ii) above
(a “SIGA Adverse Recommendation Change”) is necessary in order to comply with
its fiduciary duties to the stockholders of SIGA under the GCL, the Board of
Directors of SIGA may make a SIGA Adverse Recommendation Change after providing
Pharmathene with at least 24 hours prior notice of its determination and a
reasonably detailed description of the reasons therefor, and (y) if SIGA has
received a Superior Proposal, the Board of Directors of SIGA may make a SIGA
Adverse Recommendation Change after (A) it has determined, in good faith by
resolution duly adopted after consultation with outside counsel, that it is
necessary for the SIGA Board of Directors to withdraw, amend or modify its
approval or recommendation of this Agreement or the Merger in order to comply
with its fiduciary duties to the stockholders of SIGA under applicable Law, (B)
SIGA has provided written notice of the determination described in clause (A)
above to Pharmathene, which notice has attached to it a copy of the definitive
agreement or agreements containing all of the terms and conditions of such
Superior Proposal, (C) at least five (5) business days following receipt by
Pharmathene of the notice referred to in clause (B) above, and after taking into
account any revised proposal made by Pharmathene following receipt of the notice
referred to in clause (B) above, such Superior Proposal remains a Superior
Proposal and the SIGA Board of Directors has again made the determination
referred to in clause (A) above (it being understood and agreed that
 
 
 

60

--------------------------------------------------------------------------------



any change to the financial or other material terms of such Superior Proposal
shall require a new notice to Pharmathene under clause (B) above and a new five
(5) business day period under this clause (C)), and (D) SIGA has not breached
this Section 7.13 in any material respect.
 
7.14 Additional Agreements.
 
Subject to the terms and conditions of this Agreement, each of the parties
hereto shall cooperate with one another and use its commercially reasonable
efforts to complete in a timely manner the transactions contemplated by this
Agreement, including (i) complying with any and all applicable rules and
regulations, and to send all notices to, make all declarations, filings and
registrations with, and obtain all consents, authorizations, approvals and
waivers from third parties and governmental and regulatory bodies required to
consummate the transactions contemplated hereby or comply with any and all
applicable rules and regulations governing such transactions, and (ii)
furnishing the other parties with all information necessary or advisable for the
matters referred to in Section 7.5 hereof and any other statements or
applications made by or on behalf of any party to any governmental or regulatory
body in connection with the transactions contemplated by this Agreement.
 
7.15 PIPE.
 
SIGA shall, prior to the Closing Date, enter into one or more agreements related
to the sale of at least $25,000,000 worth of SIGA Common Stock to investors
through private transactions (individually and collectively hereinafter referred
to as a “PIPE”) on terms reasonably acceptable to a committee to consist of each
of Paul Savas, Matthew Drapkin, Steven St. Peter and Elizabeth Czerepak.
Notwithstanding the foregoing, if the terms of any proposed PIPE are consistent
with the term sheet attached hereto as Exhibit D, the terms shall be deemed to
be satisfactory to the committee and the approval of such four individuals shall
not be required. Any shares of (a) SIGA Common Stock or (b) SIGA Common Stock
issuable upon the conversion of SIGA Warrants, issued pursuant to a PIPE shall,
for purposes of Section 2.2, be deemed not to be issued and outstanding.
 
7.16 Name and Nasdaq Symbol Change.
 
The parties hereto shall take all commercially reasonable action that is
necessary to change (i) SIGA’s name to “Pharmathene, Inc.” and (ii) SIGA’s
Nasdaq symbol to PTHN or such other symbol Pharmathene may select, effective
immediately after the Effective Time.
 
7.17 Tax Treatment.
 
Notwithstanding anything herein to the contrary, each of SIGA, Merger Sub and
Pharmathene shall use its commercially reasonable efforts to cause the Merger to
qualify, and will not (both before and after the Effective Time) take any
actions, or fail to take any action, which could reasonably be expected to
prevent the Merger from qualifying as a reorganization under the provisions of
Section 368(a) of the Code. SIGA shall, and shall cause the Surviving
Corporation to, report, to the extent required by the Code or the regulations
thereunder, the Merger for income tax purposes as a reorganization within the
meaning of Section 368(a) of the Code.
 

61

--------------------------------------------------------------------------------



        7.18 Registration Rights Agreement.
 
At or prior to the Closing, SIGA shall execute and deliver the Registration
Rights Agreement (as hereinafter defined) to the other parties thereto.
 
7.19 Stockholders Agreement.
 
At or prior to the Closing, SIGA shall execute and deliver the Stockholders
Agreement (as hereinafter defined) to the other parties thereto which, among
other things, provides for the right of certain holders of SIGA Common Stock,
under certain conditions, to designate members for nomination to the Board of
Directors of SIGA, after the Closing.
 
7.20 SIGA Board Approval. 
 
The Board of Directors of SIGA, or a committee thereof consisting of
non-employee directors (as such term is defined for purposes of Rule 16b-3(d)
under the Exchange Act), shall adopt such resolutions in advance of the
Effective Time as may be requested by Pharmathene and in a form reasonably
acceptable to Pharmathene approving the receipt by stockholders and/or
optionholders of Pharmathene and/or the beneficial owners of the Aggregate
Merger Consideration, any shares of SIGA Common Stock and other securities
issued in the PIPE, and options to purchase SIGA Common Stock upon assumption
and conversion of Pharmathene Stock Options in order to exempt such transactions
under Section 16 of the Exchange Act.
 
ARTICLE VIII
 
PUBLICITY
 
8.1 Publicity.
 
Any and all public announcements (whether written or oral), and notices by the
parties hereto to other parties (other than to governmental authorities, except
pursuant to contractual arrangements therewith), concerning the Merger and the
other transactions contemplated by this Agreement shall be subject to the prior
written approval of Pharmathene and SIGA (which consent shall not be
unreasonably withheld); provided that nothing herein shall prohibit any party
hereto or any of their affiliates from making any announcement or disclosure
required to be made by it or them under applicable law, including, without
limitation, the federal securities laws, if it or its affiliates determines in
good faith that it is appropriate to do so and, if practicable, gives prior
notice to the other parties hereto of such determination.
 
 
 
62

--------------------------------------------------------------------------------


 
 
ARTICLE IX
 
CONDITIONS TO OBLIGATIONS OF EACH PARTY
 
The obligations of each of SIGA, Merger Sub and Pharmathene to consummate the
Merger are subject to the following conditions precedent, any or all of which
may be waived by such party at its sole discretion:
 
9.1 Merger Approval.
 
This Agreement, and the transactions contemplated hereby, including without
limitation, the PIPE, shall have been duly approved and adopted by the requisite
vote of the respective stockholders of Merger Sub, SIGA and Pharmathene in
accordance with the GCL and the requirements of Nasdaq.
 
9.2 Amendments to SIGA’s Certificate of Incorporation.
 
The amendments to SIGA’s certificate of incorporation which are contemplated by
Section 7.1 and Section 7.16, shall have been approved by the requisite vote of
SIGA stockholders entitled to vote thereon.
 
9.3 No Prohibition on Consummation.
 
No order, stay, judgment, injunction or decree shall have been issued and be in
effect by any court restraining or prohibiting the consummation of the
transactions contemplated hereby. No statute, rule or regulation shall have been
promulgated or enacted by any foreign or United States federal or state
government, governmental authority or governmental agency, which would prevent
or make illegal the consummation of the transactions contemplated hereby,
including the Merger.
 
9.4 Financing.
 
SIGA shall have consummated the PIPE. Notwithstanding anything herein to the
contrary, this condition may be satisfied contemporaneously with the Effective
Time.
 
9.5 Litigation.
 
No action, suit or proceeding against any party hereto relating to the
consummation of any of the transactions contemplated by this Agreement or any
governmental action seeking to delay or enjoin any such transactions shall be
pending or threatened and no investigation by any governmental or regulatory
body shall have been commenced (and be pending), seeking to restrain or prohibit
(or questioning the validity or legality of) the consummation of the
transactions contemplated by this Agreement, including the Merger, or seeking
material damages in connection therewith which either party, in good faith and
with the advice of counsel, believes makes it undesirable to proceed with the
consummation of the transactions contemplated hereby.
 
 
63

--------------------------------------------------------------------------------


 
 
9.6 Stockholders Agreement.
 
The Third Amended and Restated Stockholders’ Agreement dated as of March 10,
2005, by and among Pharmathene, the Founders (as defined therein) and the
Investors (as defined therein) shall have been terminated in accordance with its
terms.
 
9.7 Pharmathene Stockholders.
 
There shall be no more than 35 holders of Pharmathene Capital Stock entitled to
receive SIGA Common Stock in accordance with this Agreement which are not
“accredited investors” as such term is defined in Regulation D. Each holder of
Pharmathene Capital Stock shall have received such information pertaining to
SIGA, Pharmathene and the transactions contemplated by this Agreement, as may be
necessary to satisfy all information delivery requirements of Regulation D, in
all material respects, applicable to the issuance of SIGA Common Stock to the
holders of Pharmathene Common Stock in accordance with this Agreement.
Pharmathene shall not have engaged in any general solicitation which would
preclude SIGA’s reliance upon Regulation D for purposes of the issuance of SIGA
Common Stock in accordance with this Agreement.
 
ARTICLE X
 
CONDITIONS TO OBLIGATIONS OF PHARMATHENE
 
The obligation of Pharmathene to consummate the Merger is subject to the
following additional conditions precedent, any or all of which may be waived by
Pharmathene in its sole discretion:
 
10.1 Opinion of Counsel for SIGA and Merger Sub.
 
Pharmathene shall have received an opinion of counsel of Kramer Levin Naftalis &
Frankel LLP, counsel for SIGA and Merger Sub, in a form reasonably acceptable to
Pharmathene.
 
10.2 Representations; Warranties; Covenants.
 
The representations and warranties of SIGA and Merger Sub contained in Article
VI hereof shall be true and correct in all material respects at and as of the
Closing Date with the same effect as though all such representations and
warranties were made at and as of the Closing Date (except for representations
and warranties which are as of a specific date or which relate to a specific
period other than or not including the Closing Date, as the case may be, and
except for changes therein contemplated or permitted by this Agreement and
provided, however, that if any such representation or warranty is already
qualified by materiality, for purposes of determining whether this condition has
been satisfied, such representation or warranty must be true and correct in all
respects); and SIGA and Merger Sub shall have complied with their respective
covenants contained in this Agreement in all material respects; and SIGA and
Merger Sub shall each have delivered to Pharmathene a certificate to that
effect, dated the Closing Date, signed by their respective Presidents or Chief
Executive Officers.
 

64

--------------------------------------------------------------------------------



       10.3 No MaterialAdverse Change.
 
There shall have been no event or occurrence since the date of this Agreement
that has or could have a Material Adverse Effect on SIGA or Merger Sub.
 
10.4 Secretary’s Certificate.
 
Pharmathene shall have received a certificate of the Secretary or an Assistant
Secretary of each of SIGA and Merger Sub, in form and substance reasonably
satisfactory to Pharmathene, with respect (i) their respective certificates of
incorporation; (ii) their by-laws, and (iii) the authorization by their
respective boards of directors and stockholders of the execution and delivery of
this Agreement and the consummation of the transactions contemplated herein.
 
10.5 Third Party Consents.
 
All consents, authorizations, approvals, waivers and waivers of conflict
identified on Schedule 6.3 shall have been made or obtained. The foregoing
includes, but is not limited to (i) the waiver of any rights of first refusal
which might be needed in connection with the retention of the placement agent
identified in the PIPE term sheet; and (ii) the waiver by each party to the
Securities Purchase Agreement dated November 1, 2005 among SIGA and the
investors identified therein of each of their respective rights of first refusal
as they relate to the PIPE and their Blackout Period Restrictions as they relate
to the PIPE.
 
10.6 Other Certificates.
 
Pharmathene shall have received such additional certificates, instruments and
other documents, in form and substance satisfactory to Pharmathene, as
Pharmathene shall have reasonably requested in connection with compliance with
the conditions set forth in this Article X.
 
10.7 Lock-Up Agreement.
 
TransTech Pharma, Inc., MacAndrews & Forbes Inc., Howard Gittis, Donald G.
Drapkin, James J. Antal, Thomas E. Constance, Mehmet C. Oz, Eric A. Rose, Paul G
Savas, Matthew Drapkin and Dennis E. Hruby shall each have entered into lock-up
agreements, substantially in the form which is attached hereto as Exhibit E.
 
10.8 Resignations.
 
Each director of SIGA other than Paul Savas and Matthew Drapkin shall have
tendered their resignation from The Board to be effective immediately following
the Effective Time.
 
10.9 Directors.
 
Each of James H. Cavanaugh, Elizabeth Czerepak, Joel McCleary, Steven St. Peter
and David P. Wright or such other persons (not to exceed a total of five)
designated by Pharmathene, shall have been elected to serve as directors of SIGA
effective immediately following the Effective Time.
 
 
65

--------------------------------------------------------------------------------


 
 
10.10 Stock Option Plan Amendment.
 
The SIGA Stock Option Plan shall have been amended to increase available
securities thereunder to 25,250,000.
 
10.11 Registration Rights Agreement.
 
SIGA shall have executed and delivered a registration rights agreement in the
form attached hereto as Exhibit F (hereinafter referred to as the “Registration
Rights Agreement”).
 
10.12 Amendment to SIGA Charter.
 
The number of shares of SIGA Common Stock authorized for issuance under its
certificate of incorporation shall have been increased to 300,000,000.
 
10.13 Termination of Agreements.
 
Any and all agreements relating to the nomination or election of directors of
SIGA, other than the Stockholders Agreement, shall have been terminated.
 
10.14 Waiver of Anti-Dilution Rights.
 
Every holder of Included Derivative Securities shall have waived the right to an
adjustment to the exercise price of such derivative securities and the number of
shares issuable upon exercise thereof as a result of or deriving from the
issuance of the True-up Warrants.
 
ARTICLE XI
 
CONDITIONS TO OBLIGATIONS OF SIGA AND MERGER SUB
 
The obligations of each of SIGA and Merger Sub to consummate the Merger is
subject to the following conditions precedent, any or all of which may be waived
by SIGA in its sole discretion:
 
11.1 Opinion of Counsel for Pharmathene.
 
SIGA shall have received an opinion of counsel of McCarter & English LLP,
counsel for Pharmathene, in a form reasonably acceptable to SIGA.
 
11.2 Representations: Warranties; Covenants.
 
The representations and warranties of Pharmathene contained in Article V hereof
shall be true and correct in all material respects at and as of the Closing Date
with the same effect as though all such representations and warranties were made
at and as of the Closing Date (except for representations and warranties which
are as of a specific date or which relate to a specific period other than or not
including the Closing Date, as the case may be, and except for changes therein
contemplated or permitted by this Agreement, and provided, however, that if any
such representation or warranty is already qualified by materiality, for
purposes of determining
 

66

--------------------------------------------------------------------------------



whether this condition has been satisfied, such representation or warranty must
be true and correct in all respects); and Pharmathene shall have complied with
all of its covenants contained in this Agreement in all material respects; and
Pharmathene shall have delivered to SIGA a certificate to that effect, dated the
Closing Date, signed by its Chief Executive Officer.
 
11.3 No Material Adverse Change.
 
There shall have been no event or occurrence since the date of this Agreement
that has or could have a Material Adverse Effect on Pharmathene.
 
11.4 Secretary’s Certificate.
 
SIGA shall have received a certificate of the Secretary or an Assistant
Secretary of Pharmathene in form and substance satisfactory to SIGA, with
respect to (i) its certificate of incorporation, (ii) its by-laws and (iii) the
authorization by the board of directors and the stockholders of Pharmathene of
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.
 
11.5 Third Party Consents.
 
All consents, authorizations, approvals and waivers identified on Schedule 5.3
shall have been made or obtained.
 
11.6 Other Certificates.
 
SIGA shall have received such additional certificates, instruments and other
documents, in form and substance satisfactory to SIGA and counsel for SIGA, as
it shall have reasonably requested in connection with the transactions
contemplated hereunder.
 
11.7 Lock-Up Agreement.
 
MPM Bioventures III, L.P., MPM Bioventures III-QP, L.P., MPM Bioventures III
Parallel Fund, L.P., MPM Bioventures III GMBH & Co. Beteiligungs KG, MPM Asset
Management Investors 2004 BVIII LLC, Ontario Teachers’ Pension Plan Board, Bear
Stearns Health Innoventures, L.P., Bear Stearns Health Innoventures Offshore,
L.P., BSHI Members, L.L.C., Bear Stearns, Health Innoventures Employees Fund,
L.P., BX, L.P., Healthcare Ventures VII, L.P., BX Associates Limited, Canadian
Medical Discoveries Fund Inc., Nexia Biotechnologies Inc., MDS Life Sciences
Technology Fund Limited Partnership, Joseph Klein III, David P. Wright, Eric
Richman, Francesca Cook, Solomon Langermann, Valerie Riddle, Ronald Kaiser,
Elizabeth Czerepak, Joel McCleary and Steven St. Peter shall each have entered
into lock-up agreements, substantially in the form which is attached hereto as
Exhibit E.
 
11.8 Stockholders Agreement. 
 
MPM Bioventures III, L.P., MPM Bioventures III-QP, L.P., MPM Bioventures III
Parallel Fund, L.P., MPM Bioventures III GMBH & Co. Beteiligungs KG, MPM Asset
Management Investors 2004 BVIII LLC, Ontario Teachers’ Pension Plan Board, Bear
Stearns Health Innoventures, L.P., Bear Stearns Health Innoventures Offshore,
L.P., BSHI Members,
 

67

--------------------------------------------------------------------------------



L.L.C., Bear Stearns, Health Innoventures Employees Fund, L.P., BX, L.P.,
Healthcare Ventures VII, L.P., BX Associates Limited, Canadian Medical
Discoveries Fund Inc., Nexia Biotechnologies Inc., MDS Life Sciences Technology
Fund Limited Partnership and Joseph Klein III shall each have entered into a
stockholders Agreements in the form attached hereto as Exhibit G (hereinafter
referred to as the “Stockholders Agreement”).
 
11.9 Investor Questionnaires.
 
Pharmathene shall have delivered to SIGA, Investor Questionnaires in a form
reasonably acceptable to SIGA, completed by each holder of Pharmathene Capital
Stock.
 
ARTICLE XII
 
TERMINATION
 
12.1 Termination.
 
(a) This Agreement may be terminated and the Merger abandoned at any time prior
to the Effective Time, by the consent of all parties hereto, or (i) by
Pharmathene if SIGA or Merger Sub shall have breached in any material respect
any of its respective representations, warranties, covenants or agreements
contained in this Agreement, which breach has resulted or is reasonably likely
to result in any condition set forth in Section 10 not being satisfied (and such
breach has not been cured or such condition has not be satisfied within ten (10)
days after the receipt of notice thereof or such breach or inaccuracy is not
reasonably capable of being cured or such condition is not reasonably capable of
being satisfied within such period); (ii) by SIGA if Pharmathene shall have
breached in any material respect any of Pharmathene’s representations,
warranties, covenants or agreements contained in this Agreement, which breach
has resulted or is reasonably likely to result in any condition set forth in
Section 11 not being satisfied (and such breach has not been cured or such
condition has not be satisfied within ten (10) days after the receipt of notice
thereof or such breach or inaccuracy is not reasonably capable of being cured or
such condition is not reasonably capable of being satisfied within such period;
(iii) by either Pharmathene or SIGA if a permanent injunction is entered,
enforced or deemed applicable to this Agreement, or the Certificate of Merger,
which prohibits the consummation of the transactions contemplated hereby and
thereby and all appeals of such injunction shall have been taken and shall have
been unsuccessful; (iv) by either Pharmathene or SIGA if any governmental
entity, the consent of which is a condition to the obligation of such party to
consummate the transactions contemplated hereby, shall have determined not to
grant its consent and all appeal of such determination shall have been taken and
shall have been unsuccessful; or (v) by either Pharmathene or SIGA if the
Closing shall not have occurred on or prior to September 30, 2006 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 12.1 subclause (v) shall not be available to
any party whose action or failure to fulfill any obligation under this Agreement
has been the principal cause of, or resulted in, the failure of the Merger to be
consummated by such date. In the event that this Agreement is terminated in
accordance with this Section 12.1, each party will be responsible for all
expenses incurred by it in connection with the negotiation and preparation of
this Agreement.
 
 
68

--------------------------------------------------------------------------------


 
 
(b) This Agreement may be terminated by SIGA upon the execution of a Superior
Agreement (as defined below) by SIGA. SIGA shall not execute a Superior
Agreement unless (i) the SIGA Board of Directors has received a Superior
Proposal, (ii) in light of such Superior Proposal, the SIGA Board of Directors
has determined, in good faith by resolution duly adopted after consultation with
outside counsel, that it is necessary for the SIGA Board of Directors to
withdraw, amend or modify its approval or recommendation of this Agreement or
the Merger in order to comply with its fiduciary duties to the stockholders of
SIGA under applicable Law, (iii) SIGA has provided written notice of the
determination described in clause (ii) above to Pharmathene, which notice has
attached to it a copy of the definitive agreement or agreements containing all
of the terms and conditions of such Superior Proposal (the “Superior
Agreement”), (iv) at least five (5) business days following receipt by
Pharmathene of the notice referred to in clause (iii) above, and after taking
into account any revised proposal made by Pharmathene following receipt of the
notice referred to in clause (iii) above, such Superior Proposal remains a
Superior Proposal and the SIGA Board of Directors has again made the
determination referred to in clause (ii) above (it being understood and agreed
that any change to the financial or other material terms of such Superior
Proposal shall require a new notice to Pharmathene under clause (iii) above and
a new five (5) business day period under this clause (iv)), and (v) SIGA has not
breached Section 7.13 in any material respect.
 
12.2 Termination Fee.
 
(a) If this Agreement is terminated pursuant to Section 12.1(b), SIGA shall pay
Pharmathene upon demand a termination fee equal to three percent of the value of
SIGA, as determined in accordance with the terms of this Agreement.
 
(b) All termination fees shall be paid by SIGA by wire transfer of immediately
available funds to such account as shall have been designated by Pharmathene.
 
12.3 License Agreement
 
Upon any termination of this Agreement, SIGA and Pharmathene will negotiate in
good faith with the intention of executing a definitive License Agreement in
accordance with the terms set forth in the License Agreement Term Sheet attached
as Exhibit H and SIGA agrees for a period of 90 days during which the definitive
license agreement is under negotiation, it shall not, directly or indirectly,
initiate discussions or engage in negotiations with any corporation,
partnership, person or other entity or group concerning any Competing
Transaction (as hereinafter defined) without the prior written consent of
Pharmathene or notice from Pharmathene that it desires to terminate discussions
hereunder. For purposes of this Agreement, a “Competing Transaction” shall mean
lease, exchange, mortgage, pledge, license, transfer or other disposition of any
of the intellectual properties of SIGA relating to SIGA 246.
 
12.4 Effect of Termination.
 
In the event of termination of this Agreement pursuant to Article XII hereof,
all rights of all parties hereto shall cease and terminate, except for such
rights as any party may otherwise have for breach of contract, including,
without limitation, rights for breach of any
 

69

--------------------------------------------------------------------------------



representations, warranties or covenants contained herein, and, provided that
the provisions of this Article XII and Article XIII shall survive any such
termination.
 
ARTICLE XIII
 
MISCELLANEOUS
 
13.1 Notices.
 
All notices, requests or instruction hereunder shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid or by
telecopy (or like transmission), as follows:
 
(1) if to Pharmathene:
 
175 Admiral Cochrane Drive
Suite 101
Annapolis, MD 21701
Attention: Chief Executive Officer
Fax: (410) 571-8927
 
with a copy to:
 
Jeffrey A. Baumel, Esq.
McCarter & English LLP
245 Park Avenue, 27th Floor
New York, New York 10167
Fax: (973) 624-7070


(2) if to SIGA or Merger Sub:


420 Lexington Avenue
Suite 408
New York, NY 10170
Attention: Chief Financial Officer
Fax: (212) 697-3130
 
with a copy to:
 
James A. Grayer, Esq.
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Fax: (212) 715-8050


Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices and other communications given
to any party hereto in accordance with the provisions hereof shall be deemed to
have been given on the date of receipt, provided that any
 

70

--------------------------------------------------------------------------------



notice or other communication that is received other than during regular
business hours of the recipient shall be deemed to have been given at the
opening of business on the next business day of the recipient.
 
13.2 Entire Agreement.
 
This Agreement and the documents referred to herein contain the entire agreement
between the parties hereto with respect to the transactions contemplated hereby,
and supersede all prior understandings, arrangements and agreements with respect
to the subject matter hereof. No modification hereof shall be effective unless
in writing and signed by the party against which it is sought to be enforced.
Notwithstanding the foregoing the Confidentiality Agreement dated December 1,
2003 between SIGA and Pharmathene, a copy of which is attached hereto as Exhibit
I, (hereinafter referred to as the “Confidentiality Agreement”) shall remain in
full force in accordance with its terms.
 
13.3 Further Action.
 
Each of the parties hereto shall use such party’s best efforts to take such
actions as may be necessary or reasonably requested by the other parties hereto
to carry out and consummate the transactions contemplated by this Agreement.
 
13.4 Expenses.
 
Each of the parties hereto shall bear such party’s own expenses in connection
with this Agreement.
 
13.5 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable in the case of agreements made and to be
performed entirely within such State.
 
13.6 Captions.
 
The captions appearing herein are for the convenience of the parties only and
shall not be construed to affect the meaning of the provisions of this
Agreement.
 
13.7 Accounting Terms.
 
All accounting terms used herein which are not expressly defined in this
Agreement shall have the respective meanings given to them in accordance with
generally accepted accounting principles on the date hereof.
 
13.8 Assignment.
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests,
or obligations hereunder may be assigned by any of
 

71

--------------------------------------------------------------------------------



the parties hereto without the prior written consent of the other parties and
any such attempted assignment without consent shall be void.
 
13.9 No Third Party Beneficiary.
 
This Agreement is not intended, and shall not be construed, to confer upon any
person other than the parties hereto any rights or remedies hereunder.
 
13.10 Partial Invalidity.
 
Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement, or any such terms in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.
 
13.11 Counterparts.
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
 
13.12 Directors and Officers Insurance.
 
(a) From and after the Effective Time, SIGA shall, to the fullest extent
permitted by law, for a period of six years from the Effective Time, honor all
of SIGA’s and Pharmathene’s respective obligations to indemnify and hold
harmless each present and former director and officer of either party
(hereinafter collectively referred to as the “Indemnified Parties”), against any
costs or expenses (including attorneys’ fees), judgments, fines, losses, claims,
damages, liabilities or amounts paid in settlement incurred in connection with
any claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to matters
existing or occurring at or prior to the Effective Time, whether asserted or
claimed prior to, at or after the Effective Time, to the same extent that such
obligations to indemnify and hold harmless exist on the date hereof.
 
(b) The Company shall, for a period of time not less than six (6) years
following the Closing, maintain Directors and Officers insurance policies which
are comparable to those in effect immediately prior to Closing. Such policies
shall, at the absolute minimum, cover those directors and officers of SIGA and
former directors and officers of SIGA who were covered immediately prior to
Closing to the same extent as they were covered immediately prior to Closing.
 
(c) The provisions of this Section 13.3 are intended to be in addition to the
rights otherwise available to the current officers and directors of the Company
by law, charter, statute, by-law or agreement, and shall operate for the benefit
of, and shall be enforceable by, each of the Indemnified Parties, their heirs
and their representatives.
 
 

72

--------------------------------------------------------------------------------


 
13.13 Nasdaq.
 
For a period of six months following the Effective Time, SIGA shall use its
commercially reasonable efforts to satisfy the listing requirements of the
Nasdaq Capital Market relating to the listing of SIGA Common Stock thereon;
provided that any such action shall effect pre-Effective Time and post-Effective
Time holders of SIGA equity securities mutatis mutandis.
 
 
{Signature Page to Follow}
 
 
 
 

73

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, this Agreement has duly executed by the parties hereto as of
the date first above written.
 


 
SIGA TECHNOLOGIES, INC.
 


 
By:  /s/ Thomas N. Konatich  
Name: Thomas N. Konatich
Title:   Chief Financial Officer and
                            Acting Chief Executive Officer




SIGA ACQUISITION CORP.




By:  /s/ Thomas N. Konatich  
Name: Thomas N. Konatich
Title:   President
 


PHARMATHENE, INC.




By:  /s/ David P. Wright   
Name: David P. Wright
Title:   Chief Executive Officer



 
 
 
74
 
 
 
 
 
 